Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of June 6,
2013 is entered into by and among HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (the “Borrower”), HAWAIIAN TELCOM HOLDCO, INC., a Delaware
corporation (“Holdings”), each of the Lenders listed on the signature
pages hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such term in the Amended Credit Agreement (defined below).

 

RECITALS:

 

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the other parties listed on the signature pages thereto are parties to that
certain Credit Agreement dated as of February 29, 2012 (the “Credit Agreement”;
the Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”);

 

WHEREAS, Credit Suisse Securities (USA) LLC (“CS Securities”) has agreed to act
as the sole lead arranger and sole bookrunner (in such capacities, the
“Arranger”) with respect to this Amendment, pursuant to that certain Engagement
Letter, dated as of May 13, 2013 (the “Engagement Letter”), between the
Borrower, Holdings and CS Securities;

 

WHEREAS, with respect to the Lenders holding any Loans existing immediately
prior to the Amendment No. 1 Effective Date under the Credit Agreement (such
Loans, the “Existing Loans”) whose executed counterpart of this Amendment has
not been received by the Administrative Agent on or prior to a deadline (the
“Non-Consenting Lenders”; the Lenders that are not the Non-Consenting Lenders
are hereinafter referred to as the “Consenting Lenders”) as announced by the
Arranger to the Lenders (which may, in the discretion of the Arranger, be
extended), which shall be at a time on or about May 20, 2013, 5 P.M., Eastern
time (the “Consent Deadline”), the Borrower hereby requires, pursuant to, and
subject to the limitations in, Section 2.21(a)(iv) of the Credit Agreement, that
each such Non-Consenting Lender assign and delegate all of its interests, rights
and obligations under the Credit Agreement and each of the other Loan Documents,
including, without limitation, such Non-Consenting Lender’s Existing Loans, to
Eligible Assignees party hereto (the “New Lenders”) that have agreed to assume
such interests, rights and obligations in principal amounts set forth on their
respective signature page hereto (or such lesser amount as shall be allocated by
the Arranger);

 

WHEREAS, the Borrower has requested that additional Term Loans (the “Amendment
No. 1 Loans”) in an aggregate principal amount of approximately $2.888 million
which, together with the principal amount of the other Term Loans would amount
to $300 million, be made on the Amendment No. 1 Effective Date for the purpose
of financing the call premium payable in connection with the transaction
contemplated hereby (the “Call Premium”), and one or more Consenting Lenders or
New Lenders (the “Amendment No. 1 Lenders”) are willing to provide such
additional Term Loans in principal amounts equal to their respective commitments
allocated by the Arranger (the “Amendment No. 1 Commitments”); and

 

WHEREAS, the Borrower has further requested, and the Lenders party hereto have
agreed, upon the terms and conditions set forth herein, to enter into this
Amendment to effect other amendments to the Credit Agreement and the Guarantee
and Collateral Agreement, in each case, as hereinafter set forth;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                         AMENDMENTS TO CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section 4 and
effective as of the Amendment No. 1 Effective Date, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: ) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.  Effective as of the Amendment No. 1 Effective
Date, the Consenting Lenders hereby waive any breakage cost or expense payable
to them under Section 2.16 of the Credit Agreement that arises from the
repricing of the Loans contemplated by this Amendment.

 

SECTION 2.                         AMENDMENTS TO GUARANTEE AND COLLATERAL
AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section 4 and
effective as of the Amendment No. 1 Effective Date, the Guarantee and Collateral
Agreement is hereby amended:

 

(a)                                 The definition of “Obligations” in
Section 1.02 of the Guarantee and Collateral Agreement is hereby amended by
inserting the text “(excluding any Excluded Swap Obligations)” immediately prior
to semi-colon appearing therein.

 

(b)                                 The following text shall be inserted as a
new Section 2.09 to the Guarantee and Collateral Agreement:

 

“Section 2.09 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.09 ,
or otherwise under this Agreement, as it relates to such other Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 2.09 shall remain in full force and effect with
respect to such Qualified ECP Guarantor until the termination of this Agreement
or the release of such Guarantor in accordance with the terms of this Agreement.
Each Qualified ECP Guarantor intends that this Section 2.09 constitute, and this
Section 2.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

(c)                                  The following text shall be inserted as a
new Section 2.10 to the Guarantee and Collateral Agreement:

 

“Section 2.10 Excluded Swap Transactions. Notwithstanding anything to the
contrary contained in this Agreement or any provision of any other Loan
Document, the Obligations guaranteed hereunder by any Guarantor shall not
include obligations in respect of any Excluded Swap Transaction (as defined
below) with respect to that Guarantor. For purposes hereof, “Excluded Swap
Transaction” means, with respect to any Guarantor, any transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (“Swap”), if, and to the extent that, (i) such Guarantor is not an
“eligible contract participant” under and as defined in Section 1a(18)(A)(v) of
the Commodity Exchange Act (or CFTC rules, regulations or orders promulgated
thereunder (or the application or official interpretation of any thereof)) on
the date such

 

2

--------------------------------------------------------------------------------


 

Swap is entered into, or (ii) the guarantee of such Guarantor of, or the grant
by such Guarantor of a security interest to secure, such Swap is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof). The liability of a Guarantor for any amount
payable under the netting provisions of Section 6(e) of an ISDA Master Agreement
with respect to any “Terminated Transactions” under and as defined therein shall
exclude amounts attributable to Excluded Swap Transactions with respect to such
Guarantor.”

 

SECTION 3.                         REPLACEMENT OF NON-CONSENTING LENDERS;
ASSIGNMENTS OF CERTAIN LENDERS

 

Subject to the satisfaction of the conditions set forth in Section 4 and
effective as of the Amendment No. 1 Effective Date:

 

(a)                                 each Non-Consenting Lender shall, pursuant
to Section 2.21(a)(iv) of the Credit Agreement, be replaced and all of its
Existing Loans and other interests, rights and obligations under the Credit
Agreement shall be transferred and assigned to a New Lender (as allocated by the
Arranger), in each case upon the execution and delivery by such New Lender of
this Amendment, such that immediately after giving effect to this Amendment on
the Amendment No. 1 Effective Date, the amounts of Loans held by each New Lender
with respect to such Non-Consenting Lender’s Loans and other interests, rights
and obligations under the Credit Agreement are the amounts allocated thereto by
the Arranger;

 

(b)                                 the execution and delivery hereof by each
New Lender shall also be deemed to be its execution and delivery of an
Assignment and Acceptance in the form of Exhibit B to the Credit Agreement as an
“Assignee” as defined therein and thereunder, agreeing in such capacity to all
the terms therein applicable to it to the extent necessary to reflect the
transfer and assignments described in immediately preceding Section 3(a) and the
execution and delivery hereof by the Administrative Agent shall be deemed to be
an exercise of the irrevocable power of attorney (as set forth in the final
sentence of Section 2.21(a) of the Credit Agreement), on behalf of each
Non-Consenting Lender as assignor, to effectuate all such transfers and
assignments and the Borrower hereby consents to all such transfers and
assignments;

 

(c)                                  upon its receipt of the principal amount of
its Existing Loans (and other amounts owing in respect thereof) on the Amendment
No. 1 Effective Date, each Consenting Lender electing “Consent and Assignments
(to be settled after closing)” on its signature hereto shall be deemed to have
transferred and assigned all of its Existing Loans and other interests, rights
and obligations in respect thereof to the Arranger (or an Affiliate thereof or
one or more Eligible Assignees designated by the Arranger) on the Amendment
No. 1 Effective Date (the execution and delivery hereof by each such Lender
shall also be deemed to be its execution and delivery of an Assignment and
Acceptance in the form of Exhibit B to the Credit Agreement as an “Assignor” as
defined therein and thereunder, agreeing in such capacity to all the terms
therein applicable to it to the extent necessary to reflect the transfer and
assignments described herein); and

 

(d)                                 if any transaction contemplated by this
Section 3 shall contradict, or is inconsistent with, Sections 2.21 or 9.04 of
the Credit Agreement, the Lenders constituting the Required Lenders hereby
consent to any such contradiction or inconsistency.

 

Notwithstanding anything to the contrary herein, this Section 3 shall be deemed
to be effective immediately prior to the effectiveness of Sections 1 and 2 of
this Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.                         CONDITIONS PRECEDENT TO EFFECTIVENESS

 

The provisions set forth in Sections 1, 2  and 3 hereof shall be effective as of
the date first above written (the “Amendment No. 1 Effective Date”) when each of
the following conditions shall have been satisfied:

 

(a)                                 Consents.  The Administrative Agent shall
have received executed signature pages hereto from (x) Consenting Lenders
constituting at least the Required Lenders, (y) New Lenders (which, in the
aggregate, shall have set forth principal amounts of their respective signature
pages hereto at least equal to the aggregate principal amount of Existing Loans
of Non-Consenting Lenders) and (z) each Loan Party.

 

(b)                                 Governmental Approval. All requisite
Governmental Authorities and third parties (including, without limitation, the
administrative agent for the lenders under the Revolving Facility Agreement
pursuant to Section 2(f) of the Intercreditor Agreement) shall have approved or
consented to this Amendment and the other transactions contemplated hereby to
the extent required, all applicable appeal periods shall have expired and there
shall not be any pending or threatened litigation, governmental, administrative
or judicial action that could reasonably be expected to restrain, prevent or
impose burdensome conditions on this Amendment or the other transactions
contemplated hereby.

 

(c)                                  Commitments. Each of the Administrative
Agent and the Arranger shall have received commitments from New Lenders that are
Eligible Assignees in an amount that, when added to the aggregate outstanding
principal amount of Existing Loans of Consenting Lenders, equals at least the
aggregate outstanding principal amount of Existing Loans on the Closing Date (as
determined immediately before giving effect to this Amendment).

 

(d)                                 Expenses and Fees.  All fees and
out-of-pocket costs and expenses owing to the Arranger incurred in connection
with the transactions contemplated under this Amendment, as agreed between the
Arranger, Holdings and the Borrower in the Engagement Letter, shall have been
paid.  All out-of-pocket costs and expenses owing to the Administrative Agent
and their Affiliates (including the reasonable fees and out-of-pocket costs and
expenses of legal counsel to the Administrative Agent) incurred in connection
with the transactions contemplated under this Amendment that are required to be
paid pursuant to Section 9.05(a) of the Credit Agreement shall have been paid. 
With respect to each Consenting Lender and New Lender whose executed counterpart
of this Amendment has been received by the Administrative Agent on or prior to
the Consent Deadline, a fee equal to 0.50% of the Existing Loans and the
Amendment No. 1 Loans of each such Consenting Lender and New Lender as of the
Amendment No. 1 Effective Date shall have been paid by the Borrower.

 

(e)                                  Representations and Warranties.  The
representations and warranties set forth in Section 5 shall be true and correct
on and as of the Amendment No. 1 Effective Date.

 

(f)                                   No Default or Event of Default.  On and as
of the Amendment No. 1 Effective Date and after giving effect to the amendments
contemplated herein, no Default or Event of Default shall have occurred and be
continuing.

 

(g)                                  Payoff — Non-Consenting Lenders.  The
Administrative Agent shall have received evidence that (i) with respect to each
Lender, all accrued interest on its Existing Loans under the Credit Agreement,
and the Call Premium equal to 1% of the principal amount of each Lender’s
Existing Loans,  shall have been paid and (ii) with respect to each
Non-Consenting Lender, evidence that all principal and any other amount due and
payable to such Non-Consenting Lender under the Credit Agreement in respect of
its Existing Loans shall have been paid in full.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Promissory Notes. The Administrative Agent
shall have received, if requested by any Consenting Lender or New Lender, in
each case, at least two Business Days in advance of the Amendment No. 1
Effective Date, a promissory note payable to the order of such Lender duly
executed by the Borrower pursuant to Section 2.04 of the Credit Agreement.

 

(i)                                     Opinions and Resolutions. The
Administrative Agent shall have received legal opinions  from counsels to the
Loan Parties and copies of resolutions of the Loan Parties approving the
transactions contemplated herein certified by the Responsible Officers thereof,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

SECTION 5.                         REPRESENTATIONS AND WARRANTIES

 

(a)                                 Corporate Power and Authority.  Each of Loan
Parties has all requisite corporate power and authority to enter into this
Amendment.

 

(b)                                 Authorization.  The execution and delivery
of this Amendment and the performance of each Loan Party’s obligations under
this Amendment (a) have been duly authorized by all requisite corporate and, if
required, stockholder action of each of the Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any order of any
Governmental Authority, (C) any provision of any indenture, agreement or other
instrument to which Holdings, the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, except, in each
case, the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (D) the HPUC
Decision and Order, or (E) the DCCA Decision and Order, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, agreement or other instrument except, in each case, the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower or any Subsidiary (other than any Lien
created hereunder or under the Security Documents) other than such Liens as may
be permitted hereunder.

 

(c)                                  Enforceability.  This Amendment has been
duly executed and delivered by each of the Loan Parties and is the legally valid
and binding obligation of each of the Loan Parties enforceable against such
party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
relating to or limiting creditors’ rights generally or equitable principles
relating to enforceability.

 

(d)                                 Governmental Approvals. No action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority (including, without limitation, the FCC, the HPUC and the
DCCA) is or will be required in connection with this Amendment or the
performance of each Loan Party’s obligations under this Agreement, except
for such as have been made or obtained and are in full force and effect

 

5

--------------------------------------------------------------------------------


 

(e)                                  Credit Agreement Representations and
Warranties.  The representations and warranties set forth in Article III of the
Credit Agreement and each of the other Loan Documents are true and correct (or
true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) on and as of
the Amendment No. 1 Effective Date (except to the extent that such
representation or warranty expressly relates to an earlier date, in which case
such representations and warranties shall be true and correct (or true and
correct in all material respects, in the case of any representation or warranty
that is not qualified by materiality) as of such earlier date).

 

SECTION 6.                         MISCELLANEOUS

 

(a)                                 Binding Effect.  This Amendment shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and the successors and assigns
of the Administrative Agent, each of the Lenders and each of the Loan Parties. 
None of the Loan Parties’ rights or obligations hereunder or any interest
therein may be assigned or delegated by any of the Loan Parties without the
prior written consent of all Lenders.

 

(b)                                 Severability.  In case any provision in or
obligation hereunder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(c)                                  References to Credit Agreement and
Guarantee and Collateral Agreement.  On and after the Amendment No. 1 Effective
Date, each reference in the Credit Agreement and in the Guarantee and Collateral
Agreement, respectively, to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement or to the Guarantee and
Collateral Agreement, as the case may be, and each reference in the other Loan
Documents to the “Credit Agreement”, the “Guarantee and Collateral Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement or to the Guarantee and Collateral Agreement, as the case may be, 
shall mean and be a reference to the Credit Agreement and Guarantee and
Collateral Agreement as amended by this Amendment.

 

(d)                                 Effect on Credit Agreement and Guarantee and
Collateral Agreement.  Except as specifically amended in Sections 1 and 2 of
this Amendment, the Credit Agreement, the Guarantee and Collateral Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  This Amendment shall constitute a “Loan Document” under
and as defined in the Credit Agreement.

 

(e)                                  Execution.  The execution, delivery and
performance of this Amendment shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement, the
Guarantee and Collateral Agreement or any of the other Loan Documents, nor
constitute a modification, acceptance or waiver of any other provision of any of
the Loan Documents.

 

(f)                                   Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

(g)                                  APPLICABLE LAW. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier or email (whether as a PDF
file or otherwise) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(i)                                     Affirmation and Consent of Guarantors. 
Each Guarantor hereby consents to the amendments to the Credit Agreement and the
Guarantee and Collateral Agreement effected hereby, and hereby confirms,
acknowledges and agrees that, (i) notwithstanding the effectiveness of this
Amendment, the obligations of such Guarantor contained in any of the Loan
Documents to which it is a party are, and shall remain, in full force and effect
and are hereby ratified and confirmed in all respects, except that, on and after
the effectiveness of this Amendment, each reference in the Loan Documents to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment,
(ii) the pledge and security interest in the Collateral granted by it pursuant
to the Security Documents to which it is a party shall continue in full force
and effect and (iii) such pledge and security interest in the Collateral granted
by it pursuant to such Security Documents shall continue to secure the
Obligations purported to be secured thereby, as amended or otherwise affected
hereby.

 

 [The remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.,
as Borrower

 

 

 

By:

/s/ Robert Reich

 

 

Name: Robert Reich

 

 

Title: SVP & Chief Financial Officer

 

 

 

HAWAIIAN TELCOM HOLDCO, INC., as a Guarantor

 

 

 

 

By:

/s/ Robert Reich

 

 

Name: Robert Reich

 

 

Title: SVP & Chief Financial Officer

 

 

 

HAWAIIAN TELCOM, INC., as a Guarantor

 

 

 

 

By:

/s/ Robert Reich

 

 

Name: Robert Reich

 

 

Title: SVP & Chief Financial Officer

 

 

 

HAWAIIAN TELCOM SERVICES COMPANY, INC.,
as a Guarantor

 

 

 

 

By:

 /s/ Robert Reich

 

 

Name: Robert Reich

 

 

Title: SVP & Chief Financial Officer

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Administrative Agent

 

 

 

 

By

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Patrick Freytag

 

 

Name: Patrick Freytag

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDER’S

 Signature Page to Amendment No. 1 to Credit Agreement

 

Each undersigned Consenting Lender hereby approves the foregoing Amendment No. 1
to the Credit Agreement and, with respect thereto, as indicated below, has (or
has not) elected to consummate assignments (it being understood and agreed that
an election to consummate assignments shall only be permitted if such election
shall have been previously approved by the Arranger and the Administrative Agent
and, in all events, any such assignments shall be consummated in accordance with
the Credit Agreement and in a manner otherwise previously agreed with the
Administrative Agent and the Arranger) with respect to all of its Existing
Loans:

 

Name of Consenting Lender
(if the same natural person is signing on behalf of
multiple entities, this same signature page may be
used for such entities, with a different line in this
table for each such entity)

 

MUST check one of the following for each entity (if
neither checked, then Consent and NO Assignments
shall be deemed to have been elected)

Consent and NO
Assignments

 

Consent and Assignments (to be
settled after closing)

 

 

o

 

o

 

 

o

 

o

 

 

o

 

o

 

 

On behalf of each entity listed above, each as a Lender:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[If a second signature is required]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

NEW LENDER’S

 Signature Page to Amendment No. 1 to Credit Agreement

 

Each undersigned New Lender hereby approves the foregoing Amendment No. 1 to the
Credit Agreement  and hereby agrees, pursuant to the provisions of Amendment
No.1, to the transfer and assignment to it of Existing Loans from one or more
Non-Consenting Lenders, in an aggregate principal amount set forth below (or
such lesser amount as shall be allocated to it by the Arranger):

 

 

 

[INSERT NAME OF LENDER], as a New Lender:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Aggregate Principal Amount: $

 

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[REDLINE VERSION OF

 

CREDIT AGREEMENT AS AMENDED BY AMENDMENT NO. 1]

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

dated as of

 

February 29, 2012

 

among

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.,

as Borrower,

 

HAWAIIAN TELCOM HOLDCO, INC.,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

ARTICLE I Definitions

1

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Terms Generally

26

SECTION 1.03. Pro Forma Calculations

26

SECTION 1.04. Classification of Loans and Borrowings

27

 

 

ARTICLE II The Credits

27

 

 

SECTION 2.01. Commitments

27

SECTION 2.02. Loans

27

SECTION 2.03. Borrowing Procedure

28

SECTION 2.04. Evidence of Debt; Repayment of Loans

29

SECTION 2.05. Administrative Agent Fees

29

SECTION 2.06. Interest on Loans

30

SECTION 2.07. Default Interest

30

SECTION 2.08. Alternate Rate of Interest

30

SECTION 2.09. Termination of Commitments

31

SECTION 2.10. Conversion and Continuation of Borrowings

31

SECTION 2.11. Repayment of Term Borrowings

32

SECTION 2.12. Voluntary Prepayment

33

SECTION 2.13. Mandatory Prepayments

34

SECTION 2.14. Reserve Requirements; Change in Circumstances

35

SECTION 2.15. Change in Legality

36

SECTION 2.16. Breakage

36

SECTION 2.17. Pro Rata Treatment

37

SECTION 2.18. Sharing of Setoffs

37

SECTION 2.19. Payments

38

SECTION 2.20. Taxes

38

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

40

SECTION 2.22. Incremental Term Loans

42

 

 

ARTICLE III Representations and Warranties

44

 

 

SECTION 3.01. Organization; Powers

44

SECTION 3.02. Authorization

44

SECTION 3.03. Enforceability

45

SECTION 3.04. Governmental Approvals

45

SECTION 3.05. Financial Statements

45

SECTION 3.06. No Material Adverse Change

46

SECTION 3.07. Title to Properties; Possession Under Leases

46

SECTION 3.08. Subsidiaries

46

 

--------------------------------------------------------------------------------


 

SECTION 3.09. Litigation; Compliance with Laws

47

SECTION 3.10. Agreements

47

SECTION 3.11. Federal Reserve Regulations

47

SECTION 3.12. Investment Company Act

48

SECTION 3.13. Use of Proceeds

48

SECTION 3.14. Tax Returns

48

SECTION 3.15. No Material Misstatements

48

SECTION 3.16. Employee Benefit Plans

48

SECTION 3.17. Environmental Matters

48

SECTION 3.18. Insurance

49

SECTION 3.19. Security Documents

49

SECTION 3.20. Location of Real Property and Leased Premises

50

SECTION 3.21. Labor Matters

50

SECTION 3.22. Solvency

50

SECTION 3.23. Senior Indebtedness

50

SECTION 3.24. Sanctioned Persons

51

SECTION 3.25. USA PATRIOT Act; FCPA

51

SECTION 3.26. Licenses; Tariffs.

51

 

 

ARTICLE IV Conditions of Lending

52

 

 

SECTION 4.01. Credit Event

52

 

 

ARTICLE V Affirmative Covenants

55

 

 

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties

56

SECTION 5.02. Insurance

56

SECTION 5.03. Obligations and Taxes

58

SECTION 5.04. Financial Statements, Reports, etc

58

SECTION 5.05. Litigation and Other Notices

60

SECTION 5.06. Information Regarding Collateral

60

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

61

SECTION 5.08. Use of Proceeds

61

SECTION 5.09. Employee Benefits

61

SECTION 5.10. Compliance with Environmental Laws

61

SECTION 5.11. Preparation of Environmental Reports

62

SECTION 5.12. Further Assurances

62

SECTION 5.13. Post-Closing Covenants.

63

 

 

ARTICLE VI Negative Covenants

63

 

 

SECTION 6.01. Indebtedness

63

SECTION 6.02. Liens

65

SECTION 6.03. Sale and Lease-Back Transactions

67

SECTION 6.04. Investments, Loans and Advances

68

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

70

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.06. Restricted Payments; Restrictive Agreements

70

SECTION 6.07. Transactions with Affiliates

72

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries

72

SECTION 6.09. Other Indebtedness and Agreements

73

SECTION 6.10. Capital Expenditures

73

SECTION 6.11. Interest Coverage Ratio

73

SECTION 6.12. Maximum Leverage Ratio

74

SECTION 6.13. Fiscal Year

74

SECTION 6.14. Certain Equity Securities

74

 

 

ARTICLE VII Events of Default

75

 

 

ARTICLE VIII The Administrative Agent and the Collateral Agent; Etc.

77

 

 

ARTICLE IX Miscellaneous

80

 

 

SECTION 9.01. Notices; Electronic Communications

80

SECTION 9.02. Survival of Agreement

82

SECTION 9.03. Binding Effect

82

SECTION 9.04. Successors and Assigns

83

SECTION 9.05. Expenses; Indemnity

86

SECTION 9.06. Right of Setoff

88

SECTION 9.07. Applicable Law

88

SECTION 9.08. Waivers; Amendment

88

SECTION 9.09. Interest Rate Limitation

89

SECTION 9.10. Entire Agreement

89

SECTION 9.11. WAIVER OF JURY TRIAL

90

SECTION 9.12. Severability

90

SECTION 9.13. Counterparts

90

SECTION 9.14. Headings

90

SECTION 9.15. Jurisdiction; Consent to Service of Process

90

SECTION 9.16. Confidentiality

91

SECTION 9.17. Lender Action

91

SECTION 9.18. USA PATRIOT Act Notice

92

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01(a)

-

Refinanced Indebtedness

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 1.01(c)

-

Mortgaged Property

Schedule 1.01(d)

-

Anticipated Tower Lease-Back

Schedule 1.01(e)

-

Designated Entities

Schedule 1.01(f)

-

Specified Facilities

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.17

-

Environmental Matters

Schedule 3.18

-

Insurance

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.19(c)

-

Mortgage Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 4.02(a)

-

Local Counsel

Schedule 5.13

-

Post-Closing Covenants

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04(j)

-

Investments

 

EXHIBITS

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Request

Exhibit D

-

Form of Guarantee and Collateral Agreement

Exhibit E

-

Form of Mortgage

Exhibit F

-

Form of Compliance Certificate

Exhibit G-1

-

Form of Opinion of Kirkland & Ellis LLP

Exhibit G-2

-

Form of Local and Regulatory Counsel Opinion

Exhibit G-3

-

Form of Local and Regulatory Counsel Opinion

Exhibit G-4

-

Form of Local and Regulatory Counsel Opinion

Exhibit H

-

Form of Affiliate Subordination Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 29, 2012 among HAWAIIAN TELCOM
COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), HAWAIIAN TELCOM
HOLDCO, INC., a Delaware corporation (“Holdings”), the Lenders (such term and
each other capitalized term used but not defined in this introductory statement
having the meaning given it in Article I), and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“Credit Suisse”), as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”) and as collateral agent (in
such capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders.

 

The Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
$300,000,000.  The proceeds of the Term Loans will be used solely to refinance
the Refinanced Indebtedness and to pay fees and expenses incurred connection
herewith and therewith and, to the extent of any excess, for working capital and
general corporate purposes.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(a) (x) for the period prior to the Amendment No. 1 Effective Date, 1.25% per
annum and (y) thereafter, 1.00% per annum and (b) the product of (i) the LIBO
Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit H pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated on such date.

 

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent, which equals the sum of
(x) the margin then in effect for such Indebtedness (which shall be the sum of
the applicable margin then in effect for such Indebtedness, increased by the
amount that any “LIBOR floor” applicable to such Indebtedness on the date such
Indebtedness is incurred would exceed the Adjusted LIBO Rate (without giving
effect to clause (a) of the definition thereof) that would be in effect for a
three-month Interest Period commencing on such date) plus (y) the higher of
(i) one-fourth or (ii) the number obtained by dividing one by the average life
to maturity of such Indebtedness, in each case multiplied by the amount of the
OID paid in respect of such Indebtedness.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate based on an Interest Period of one month plus 1.00%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11 a.m. (London time) by reference
to the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates).  If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, as the case may be.

 

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
June 6, 2013, by and among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

 

--------------------------------------------------------------------------------


 

“Amendment No. 1 Commitments” shall have the meaning specified in Amendment
No. 1.  Unless the context shall otherwise require, each Amendment No. 1
Commitment shall mean and be a reference to a Term Loan Commitment.

 

“Amendment No. 1 Effective Date” shall have the meaning specified in Amendment
No. 1.

 

“Amendment No. 1 Lenders” shall have the meaning specified in Amendment No. 1. 
Unless the context shall otherwise require, each Amendment No. 1 Lender shall
mean and be a reference to a Term Lender.

 

“Amendment No. 1 Loans” shall have the meaning specified in Amendment No. 1. 
Unless the context shall otherwise require, each Amendment No. 1 Loan shall mean
and be a reference to a Term Loan.

 

“Anticipated Tower Lease-Back” shall mean the sale and lease-back by any Loan
Party of the cell towers described on Schedule 1.01(d).

 

“Applicable Margin” shall mean, (a) from the Closing Date to the Amendment No. 1
Effective Date, for any day (i) with respect to any Eurodollar Term Loan, 5.75%
per annum and (ii) with respect to any ABR Term Loan, 4.75% per annum and
(b) from the Amendment No. 1 Effective Date, for any day (i) with respect to any
Eurodollar Term Loan, 4.00% per annum and (ii) with respect to any ABR Term
Loan, 3.00% per annum.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Holdings, the Borrower or any of
the Subsidiaries to any Person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
(x) directors’ qualifying shares and Equity Interests sold, transferred or
disposed of, in each case, under Section 6.06(a)(v) and (y) the issuance of
Equity Interests by Holdings to its shareholders, by the Borrower to Holdings or
by any other Subsidiary to a Loan Party) or (b) any other assets of the Borrower
or any of the Subsidiaries (other than (i) inventory, damaged, obsolete,
surplus, excess, non-useful or worn out assets, scrap and Permitted Investments,
in each case disposed of in the ordinary course of business,
(ii) (x) dispositions between or among Subsidiaries that are not Subsidiary
Guarantors and (y) dispositions between or among Subsidiaries that are
Subsidiary Guarantors (or between or among the Borrower and Subsidiaries that
are Subsidiary Guarantors), (iii) defaulted receivables sold in the ordinary
course of business and not as part of an accounts receivables financing
transaction, (iv) licensing and cross-licensing arrangements involving any
technology or other Intellectual Property Collateral of the Borrower or any
Subsidiary in the ordinary course of business, (v) to the extent constituting
dispositions, transactions entered into by any Subsidiaries that are not
Guarantors and which are expressly permitted by Section 6.04 and (vi) any other
sales, transfers or other dispositions or series of related sales, transfers or
other dispositions having an aggregate value per transfer or series of related
transfers not in excess of $750,000); provided that, in the case of any casualty
or other insured damage to, or any

 

--------------------------------------------------------------------------------


 

taking under power of eminent domain or by condemnation or similar proceeding
of, property of Holdings, the Borrower or any Subsidiary, such event shall only
constitute an “Asset Sale” to the extent that (x) the Net Cash Proceeds
therefrom, on an aggregate basis, exceed $5,000,000 in any fiscal year and
(y) the application of the Net Cash Proceeds of such event to the prepayment of
Term Loans hereunder would not violate any applicable laws or applicable
regulations.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Holdings,
Borrower and its consolidated Subsidiaries that are (or should be) set forth in
a consolidated statement of cash flows of the Holdings for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by Holdings, the Borrower and its consolidated Subsidiaries
during such period, but excluding in each case (i) any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, (ii) expenditures for leasehold improvements
from which reimbursement or credit is received and (iii) expenditures of funds
received as grants (and not as loans)

 

--------------------------------------------------------------------------------


 

pursuant to any federal stimulus funding on projects approved by the board of
directors of the Borrower.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Central Office Consolidation” shall mean the Borrower’s consolidation of its
central office operations.

 

A “Change in Control” shall be deemed to have occurred if after the Closing Date
(a) any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the date hereof) shall own, directly or
indirectly, beneficially or of record, shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of Holdings, (b) a majority of the seats (other than vacant seats)
on the board of directors of Holdings shall at any time be occupied by persons
who were neither (i) nominated by the board of directors of Holdings on the
Closing Date nor (ii) appointed by directors so nominated, (c) any change in
control (or similar event, however denominated) with respect to Holdings, the
Borrower or any Subsidiary shall occur under and as defined in the Revolving
Facility Agreement, or (d) Holdings shall cease to directly own, beneficially
and of record, 100% of the issued and outstanding Equity Interests of the
Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) for the United States or
foreign regulatory authorities, in each case pursuant to Basel III shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Chapter 11 Cases” shall mean the voluntary petitions for relief under chapter
11 of the United States Code (as amended) filed by Holdings, the Borrower and
certain of their Subsidiaries on December 1, 2008 with the United States
Bankruptcy Court for the District of Delaware, which were transferred on
December 22, 2008 to the United States Bankruptcy Court for the District of
Hawaii.

 

--------------------------------------------------------------------------------


 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Other Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Term Loan Commitment or an Incremental Term Loan Commitment.

 

“Closing Date” shall mean February 29, 2012.

 

“CoBank” shall mean CoBank, ACB.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment and Incremental Term Loan Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Communications Act” shall mean the Communications Act of 1934 and any successor
federal statute, and the rules, regulations and published policies of the FCC
thereunder, all as amended and in effect from time to time.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated February 2012.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense and costs incurred in connection with any Hedging Agreement permitted
hereunder for such period (net of interest income received in connection with a
Hedging Agreement for such period), (ii) consolidated income tax expense for
such period, including state franchise and similar taxes, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary or non-cash charges for such period (provided, however, that any
cash payment or expenditure made with respect to any such non-cash charge shall
be subtracted in computing Consolidated EBITDA during the period in which such
cash payment or expenditure is made), including, without limitation, any
non-cash compensation charge arising from any grant of stock, stock options or
other equity-based awards and non-cash pension and post-employment benefit
expenses, (v) non-recurring or unusual charges,

 

--------------------------------------------------------------------------------


 

expenses or losses, if applicable, related to (A) severance, including
associated retirement benefits, (B) facility and office closure costs,
(C) contract cancellation costs, (D) network reconfiguration costs or (E) costs
with respect to acts of god or force majeure (in each case, to the extent that
any such charges, expenses or losses are not reimbursed from the proceeds of
insurance that increased Consolidated Net Income for such period), (vi) other
non-recurring or unusual charges, expenses or losses in an amount not to exceed
$5,000,000 in the aggregate for any four consecutive fiscal quarters,
(vii) costs and expenses incurred in connection with the Chapter 11 Cases and
related regulatory approvals, including fees and expenses of professionals,
(viii) compensation expense arising from deemed dividends, the payment of
dividends or the equivalent issued under any incentive stock plans related to
restricted and/or unvested stock and (ix) customary non-recurring fees and
expenses of the Borrower and the Subsidiaries payable in connection with the
Revolving Facility Agreement and any amendments, modifications or waivers
thereto, any Permitted Acquisition or attempted acquisitions, any permitted
dispositions, the incurrence of Long-Term Indebtedness permitted hereunder or
the Refinancing of the Refinanced Indebtedness and (x) fees, costs and expenses
payable or reimbursable to any Lender or the Administrative Agent pursuant to
any Loan Document and minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, the sum of any non-cash gains or
other non-cash items of income for such period (provided that any cash received
in a subsequent period in respect of any such non-cash gain shall be included in
Consolidated EBITDA for the period in which received), all determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
calculating the Leverage Ratio (for any period) and the Interest Coverage Ratio
(for the first three quarters ended after the Closing Date), (A) the
Consolidated EBITDA of any Acquired Entity acquired by the Borrower or any
Subsidiary pursuant to a Permitted Acquisition during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred as of the first day of such period) and (B) the Consolidated
EBITDA attributable to any Asset Sale by the Borrower or any Subsidiary during
such period for shall be excluded for such period (assuming the consummation of
such sale or other disposition and the repayment of any Indebtedness in
connection therewith occurred as of the first day of such period).  For purposes
of determining the Interest Coverage Ratio and the Leverage Ratio as of or for
the periods ended on June 30, 2012 and September 30, 2012, Consolidated EBITDA
will be deemed to be equal to, for the fiscal quarter ended September 30, 2011,
$31,472,000.  It is agreed that the calculations of pension impact on
Consolidated EBITDA shall be made on a GAAP (not cash) basis.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of Holdings, the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of Holdings, the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
Holdings, the Borrower or any Subsidiary with respect to interest rate

 

--------------------------------------------------------------------------------


 

Hedging Agreements.  For purposes of determining the Interest Coverage Ratio
(i) for the period of four consecutive quarters ended June 30, 2012,
Consolidated Interest Expense shall be deemed to be equal to the Consolidated
Interest Expense for the fiscal quarter ended June 30, 2012, multiplied by 4,
(ii) for the period of four consecutive quarters ended September 30, 2012,
Consolidated Interest Expense shall be deemed to be equal to the Consolidated
Interest Expense for the two consecutive fiscal quarters ended September 30,
2012, multiplied by 2, (iii) for the period of four consecutive quarters ended
December 31, 2012, Consolidated Interest Expense shall be deemed to be equal to
the Consolidated Interest Expense for the three consecutive fiscal quarters
ended December 31, 2012, multiplied by 4/3.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings, the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that:

 

(a)   (A)  net income for such period of any Person that is not a subsidiary of
such Person, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions paid
in cash (or to the extent converted into cash) to the referent Person or a
subsidiary thereof in respect of such period and (B) the net income for such
period shall include any ordinary course dividend distribution or other payment
in cash received from any Person in excess of the amounts included in clause
(A); and

 

(b)   there shall be excluded: (i) accruals and reserves that are established
within twelve months after the Closing Date and that are so required to be
established in accordance with GAAP; provided that any such accruals or reserves
paid in cash shall be deducted from Consolidated Net Income for the period in
which paid unless excluded pursuant to another clause of this definition;

 

(ii) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary;

 

(iii) the cumulative effect of any change in accounting principles during such
period;

 

(iv) any gain or loss realized upon the sale or other disposition of any assets
of the Borrower or its Subsidiaries that are not sold or otherwise disposed of
in the ordinary course of business and any gain or loss realized upon the sale
or other disposition of any Equity Interests of any Person;

 

(v) any non-cash SFAS 133 income (or loss) related to hedging activities;

 

(vi) all deferred financing costs written off, premiums paid and other net gains
or losses in connection with any early extinguishment of Indebtedness;

 

--------------------------------------------------------------------------------


 

(vii) any non-cash impairment charges resulting from the application of SFAS
Nos. 142 and 144 and the amortization of intangibles arising pursuant to SFAS
No. 141;

 

(viii) any non-cash expense or gain related to recording of the fair market
value of Hedging Agreements, in each case entered into in the ordinary course of
business and not for speculative purposes; and

 

(ix) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the applications of FAS 52.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Facilities” shall mean the term loan facilities provided for by this
Agreement.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Holdings, the Borrower and the
Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings, the Borrower and the Subsidiaries at such time, but
excluding, without duplication, the current portion of any long-term
Indebtedness.

 

“DCCA” shall mean the Department of Commerce and Consumer Affairs of the State
of Hawaii and any successor agency thereto.

 

“DCCA Decision and Order” shall mean that certain Decision and Order No. 352
issued by the Department of Commerce and Consumer Affairs of the State of
Hawaii, dated June 24, 2011, relating to the granting of a non-exclusive cable
franchise to Hawaiian Telecom Services Company, Inc.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both, would constitute an Event of Default.

 

“Designated Entity” shall mean any Person set forth on Schedule 1.01(e).

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the

 

--------------------------------------------------------------------------------


 

sole option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Term Loan Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Eligible Assignee” shall mean any Person (other than a natural person) approved
by the Administrative Agent; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates; provided, that no Designated Entity shall be an Eligible Assignee.

 

“Engagement Letter” shall mean the Engagement Letter dated February 7, 2012,
between the Borrower, the Administrative Agent and Credit Suisse Securities
(USA) LLC.

 

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and binding
agreements with any Governmental Authority, in each case, relating to protection
of the environment, natural resources or human health and safety from exposure
to Hazardous Materials or the presence, Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“Equity Issuance” shall mean any issuance or sale by Holdings, the Borrower or
any of their respective subsidiaries of any Equity Interests of Holdings, the
Borrower or any such subsidiary, as applicable, except in each case for (a) any
issuance or sale to Holdings, the Borrower or any Subsidiary, (b) any issuance
of directors’ qualifying shares and (c) sales or issuances of common stock of
Holdings to management or employees of

 

--------------------------------------------------------------------------------


 

Holdings, the Borrower or any Subsidiary under any employee stock option or
stock purchase plan or employee benefit plan in existence from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a determination
that any Plan is in “at risk” status (within the meaning of Section 303 of
ERISA), (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan,
(e) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan, (f) the adoption
of any amendment to a Plan that would require the provision of security pursuant
to Section 401(a)(29) of the Code or Section 307 of ERISA, (g) the receipt by
the Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year beginning with the fiscal
year ended December 31, 2012, an amount determined as of the last day of such
fiscal year, equal to the sum (without duplication) of: (a) Consolidated Net
Income for such fiscal year, adjusted to exclude any gains or losses
attributable to events requiring the prepayment of Loans pursuant to
Section 2.13(a) or (d); plus (b) to the extent deducted in determining such
Consolidated Net Income for such fiscal year, (i) depreciation, amortization and
other non-cash charges, losses or other items that reduce Consolidated Net
Income for such fiscal year and (ii) non-cash and/or stock-based compensation
expense for such fiscal year;

 

--------------------------------------------------------------------------------


 

plus (c) the sum of (i) the amount, if any, by which Net Working Capital
decreased during such fiscal year, (ii) the net amount, if any, by which the
deferred income taxes of Holdings, the Borrower and its consolidated
Subsidiaries increased during such fiscal year and (iii) cash received upon the
redemption, sale or other disposition during such fiscal year of (A) any equity
interests or patronage certificates of the Rural Utilities Service, CoBank, or
RTFC, or (B) any subordinated capital certificates of RTFC or any Equity
Interests in CoBank; minus (d) the sum of (i) any non-cash gains included in
determining such Consolidated Net Income for such fiscal year, (ii) the amount,
if any, by which Net Working Capital increased during such fiscal year and
(iii) the net amount, if any, by which the deferred income taxes of Holdings,
the Borrower and its consolidated Subsidiaries decreased during such fiscal
year; minus (e) Capital Expenditures; minus (f) Taxes for which reserves have
been established and funded, to the extent not reflected in the computation of
Consolidated Net Income for such fiscal year, provided that any amount so
deducted shall be added to Excess Cash Flow in respect of any subsequent fiscal
year in which such Taxes reduced Consolidated Net Income; minus (g) cash
expenditures made in respect of Hedging Agreements during such fiscal year, to
the extent not reflected in the computation of Consolidated Net Income; plus
(h) cash payments received in respect of Hedging Agreements during such fiscal
year to the extent not included in the computation of Consolidated Net Income
for such fiscal year; minus (i) the aggregate principal amount of Long-Term
Indebtedness and Indebtedness under the Revolving Facility Agreement (but only
to the extent there is a corresponding reduction in the commitment thereunder)
repaid or prepaid (but excluding any prepayment of Loans pursuant to
Section 2.13) by the Borrower and its Subsidiaries during such fiscal year
(except to the extent deducted in a prior fiscal year) or in the first fiscal
quarter of the immediately succeeding fiscal year, and the aggregate amount of
fees, costs and expenses paid in cash during such period with respect to any
such Indebtedness; minus (j) amounts paid in cash during such fiscal year on
account of items that were accounted for as non-cash reductions in determining
Consolidated Net Income in a prior fiscal year and were added back in
determining Excess Cash Flow in respect of such prior fiscal year; minus
(k) cash paid for pension and other post-employment benefit liabilities to the
extent not already included in Consolidated Net Income for such fiscal year;
minus (l) all other non-cash income (including the accrual of the non-cash
portion of any Rural Utilities Service, CoBank or RTFC patronage capital
allocation); minus (m) fees and expenses to the extent added to the
determination of Consolidated EBITDA pursuant to clauses (a)(ix) or (a)(x) of
the definition thereof; minus (n) Net Cash Proceeds of Asset Sales with respect
to which the Borrower is exercising its reinvestment rights to the extent such
amounts where included in the computation of Consolidated Net Income for such
fiscal year; minus (o) cash paid by Holdings, the Borrower or any of its
consolidated Subsidiaries in connection with partial exercises of warrants
issued by Holdings; and minus (p) fees, costs and expenses paid to any Lender or
the Administrative Agent pursuant to any Loan Document to the extent such
amounts were not included in the computation of Consolidated Net Income for such
fiscal year.

 

“Excluded Domestic Subsidiary” shall mean any Domestic Subsidiary which is
classified as a “disregarded entity” for United States Federal Income tax
purposes and substantially all the assets of which are the capital stock of one
or more Foreign Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under or
otherwise violates the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender by the jurisdiction in which the Borrower is
organized (in the case of a Borrower organized in the United States shall
include United States Federal withholding taxes) at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.20(e) or
(f), except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a), (d) any U.S. withholding tax  that is imposed
on amounts payable resulting from the failure of the Administrative Agent to
comply with the provisions of Section 2.20(f), and (e) any U.S. withholding
taxes imposed on a recipient as a result of such recipient’s failure to comply
with the applicable requirements of FATCA.

 

“FATCA” shall mean sections 1471, 1472, 1473 and 1474 of the Code and any
amended or successor provisions that are substantially similar, the United
States Treasury Regulations promulgated thereunder and published guidance with
respect thereto.

 

“FCC” shall mean the Federal Communications Commission and any successor agency
of the Federal government administering the Communications Act.

 

“FCC Licenses” shall mean all licenses, certificates, permits or other
authorizations granted by the FCC pursuant to the Communications Act which are
required for the conduct of any business or activity thereunder.

 

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect as of any date of determination hereunder and applied on a basis
consistent with the financial statements delivered pursuant to
Section 4.02(l) provided, however, that the Borrower may, pursuant to
Section 5.04(a) or (b), elect to apply IFRS accounting principles in lieu of
GAAP and, upon any such election, references herein to GAAP shall thereafter be
construed to mean IFRS (except as the context otherwise requires); provided,
further, that, notwithstanding the Borrower’s election to apply IFRS in lieu of
GAAP, (i) any financial statements delivered under Section 5.04(a) or (b) prior
to such election shall not be required to be restated in IFRS and (ii) the
calculation of the covenants set forth in Section 6.10, 6.11 and 6.12 and all
terms of a financial or accounting nature relating to compliance with any other
covenant shall continue to be computed and construed, respectively, in
accordance with GAAP, subject to Section 1.02.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement

 

--------------------------------------------------------------------------------


 

condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business or customary and reasonable indemnity
obligations in effect on the Closing Date or provided in connection with any
acquisition or disposition of assets permitted under this Agreement.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, made by the Guarantors party
thereto for the benefit of the Secured Parties.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any applicable
Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.

 

“HPUC” shall mean the Hawaii Public Utilities Commission and any successor
agency thereto.

 

“HPUC Decision and Order” shall mean that certain Decision and Order issued by
the Public Utilities Commission of the State of Hawaii, filed in Docket
No. 2010-0001, on September 22, 2010, relating to the Application by Hawaiian
Telcom, Inc., and Hawaiian Telcom Services Company, Inc., for an Order Approving
the Joint Chapter 11 Plan of Reorganization of Hawaiian Telcom
Communications, Inc., and its Debtor Affiliates, Including Certain Security
Arrangements, as modified or clarified by that certain Decision and Order filed
in Docket No. 2011-0124 on June 17, 2011 and Order Approving Parties’ Joint
Motion, filed August 31, 2011, on September 2, 2011.

 

“IFRS” shall mean the International Financial Reporting Standards adopted by the
International Accounting Standards Board and in effect from time to time.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

--------------------------------------------------------------------------------


 

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $50,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.22.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.22, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b).  Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.22
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; provided, that to the extent such
Indebtedness has been assumed, only the lesser of the amount of such
Indebtedness and the value of the property over which such Lien is granted shall
constitute Indebtedness, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all Synthetic
Lease Obligations of such Person, (i) net obligations of such Person under any
Hedging Agreements, valued at the Agreement Value thereof, (j) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests of such Person or any other Person on
or prior to 180 days following the Term Loan Maturity Date or any warrants,
rights or options to acquire such Equity Interests, valued, in the case of
redeemable preferred interests, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (k) all obligations of
such Person as an

 

--------------------------------------------------------------------------------


 

account party in respect of letters of credit and (l) all obligations of such
Person in respect of bankers’ acceptances.  The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.

 

“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement, dated as of the date hereof, among the Loan Parties, the
Administrative Agent, the Collateral Agent and the administrative agent for the
lenders under the Revolving Facility Agreement.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Joint Venture” shall mean any Subsidiary that is not a wholly-owned Subsidiary
and any Subsidiary of such Subsidiary that is not a wholly-owned Subsidiary.

 

--------------------------------------------------------------------------------


 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.  For the avoidance of
doubt, it is understood and agreed that Holdings and any Subsidiary may, as part
of its business, grant in the ordinary course licenses to third parties to use
Intellectual Property Collateral owned or developed by, or licensed to, such
entity.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such intellectual property. 
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease, license or transfer the related intellectual property or otherwise
realize value from such Intellectual Property Collateral pursuant hereto.

 

“Loan Documents” shall mean this Agreement, the Security Documents, each
Incremental Term Loan Assumption Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.04(e), the Intercreditor Agreement
and any other document executed in connection with, including any amendment of,
the foregoing.

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Guarantors.

 

“Loans” shall mean the Term Loans.

 

--------------------------------------------------------------------------------


 

“Long-term Indebtedness” shall mean any Indebtedness that, in accordance with
GAAP, constitutes (or, when incurred, constituted) a long-term liability.  For
purposes of determining the Long-Term Indebtedness of Holdings, the Borrower and
the Subsidiaries, Indebtedness of Holdings, the Borrower or any Subsidiary owed
to Holdings, the Borrower or a Subsidiary shall be excluded.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Subsidiaries, taken as a whole, (b) a material
impairment of the ability of Holdings and its Subsidiaries Parties (taken as a
whole) to perform their respective obligations under any Loan Document to which
they are parties or (c) a material impairment of the rights and remedies of or
benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $7,500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on Schedule
1.01(c), and shall include each other parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.12.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to clause (i) of Section 4.01(h) or pursuant to Section 5.12
or Section 5.13, each substantially in the form of Exhibit E.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including broker’s fees or commissions, legal fees, transfer and
similar taxes and the Borrower’s good faith estimate of income taxes paid or
payable in connection with such sale), (ii) amounts provided as a reserve, in
accordance with GAAP (to the extent applicable), against any liabilities under
any indemnification obligations or purchase price adjustment associated

 

--------------------------------------------------------------------------------


 

with such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by the
asset sold in such Asset Sale and which is required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); provided, however, that, unless such Asset Sale is a sale and lease-back
transaction described in Section 6.03, if (x) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s intent to reinvest such proceeds in
assets of a kind then used or usable in the business of the Borrower and its
Subsidiaries within 365 days of receipt of such proceeds or commit to reinvest
such proceeds within 365 days of receipt of such proceeds and such actual
investment occurs no later than eighteen months after such receipt and (y) no
Event of Default shall have occurred and shall be continuing at the time of such
certificate and no Event of Default shall have occurred and be continuing at the
proposed time of the application of such proceeds, then such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
365-day period (or, in the case of a commitment in writing to reinvest such
proceeds entered into within such 365-day period, not so used within eighteen
months of receipt of such proceeds), at which time such proceeds shall be deemed
to be Net Cash Proceeds; and (b) with respect to any issuance or incurrence of
Indebtedness (other than Incremental Term Loans, Other Term Loans and loans
under the Revolving Facility Agreement) or any Equity Issuance, the cash
proceeds thereof, net of all taxes and fees, commissions, costs and other
expenses incurred in connection therewith (including legal fees and expenses).

 

“Net Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date, minus Unrestricted Cash, to Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.

 

“Net Working Capital” shall mean, at any date, (a) the consolidated current
assets of Holdings, the Borrower and its consolidated Subsidiaries as of such
date (excluding cash, Permitted Investments and current deferred income taxes)
minus (b) the consolidated current liabilities of Holdings, the Borrower and its
consolidated Subsidiaries as of such date (excluding current liabilities in
respect of Indebtedness and current deferred income taxes).  Net Working Capital
at any date may be a positive or negative number.  Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.

 

“Operating Licenses” shall have the meaning assigned to such term in
Section 3.26.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement.

 

“OFAC” shall have the meaning assigned to such term in Section 3.25.

 

“OID” shall mean original issue discount.

 

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Patronage Certificates” shall mean patronage certificates and/or capital
allocation of any of (a) the Rural Utilities Service, (b) CoBank or (c) RTFC.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing or allowing for
liquidation at the original par value at the option of the holder within one
year from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances, time deposits
or overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, the Administrative Agent or any domestic office
of any commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $250,000,000 and that issues (or the parent of which
issues) commercial paper rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or “A-1” (or the then equivalent grade) by S&P;

 

(d) fully collateralized repurchase agreements with a term of not more than 180
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above;

 

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States, or by any

 

--------------------------------------------------------------------------------


 

political subdivision or taxing authority thereof, and rated at least “A” by S&P
or “A” by Moody’s;

 

(g) shares of restricted mutual funds whose investment guidelines restrict 95%
of such funds’ investments to those satisfying the provisions of clauses
(a) through (f) above; and

 

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 307 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City and notified to the Borrower.  The prime rate is a rate set by Credit
Suisse based upon various factors including Credit Suisse’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Refinanced Indebtedness” shall mean the Indebtedness represented by the
documents, instruments and other agreements listed on Schedule 1.01(a).

 

--------------------------------------------------------------------------------


 

“Refinancing” shall mean, in respect of any Indebtedness, a refinancing, renewal
or extension of such Indebtedness that (a) has an aggregate outstanding
principal amount plus OID (together with all accrued interest, fees, prepayment
premiums and other amounts payable in respect of such Indebtedness) not greater
than the aggregate principal amount of such Indebtedness (together with all
accrued and capitalized interest, fees, prepayment premiums and other amounts
payable in respect of such Indebtedness) outstanding at the time of such
refinancing, renewal or extension, (b) has a weighted average life to maturity
(measured as of the date of such refinancing, renewal or extension) and maturity
no shorter than that of such Indebtedness, (c) is not secured by any property or
any Lien other than that (if any) securing such Indebtedness, (d) is not
guaranteed by or secured by any property of any guarantor or other obligor which
is not also a guarantor or obligor of such Indebtedness, (e) if such
Indebtedness is subordinated in right of payment to the Obligations, is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing such
Indebtedness, (f) does not have covenants or events of default that, taken as a 
whole, are less favorable to Holdings and its Subsidiaries than those of such
Indebtedness (as determined in good faith by the board of directors of the
Borrower) and (g) at the time of the incurrence thereof, except with respect to
a refinancing of Indebtedness permitted under Section 6.01(d), no Event of
Default has occurred and is continuing.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

 

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused Term
Loan Commitments representing more than 50% of the sum of all Loans outstanding
and Term Loan Commitments at such time.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests (other
than dividends and distributions on Equity Interests payable solely by the
issuance or vesting of additional shares of Equity Interests of the Person
paying such dividends or distributions and other than non-cash dividends or
distributions in connection with the grant of equity based awards and the
issuance of Equity Interests, in each case, under employee benefit plans) in
Holdings, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary.

 

“Retained Excess Cash Flow Amount” shall mean, at any time, the aggregate amount
of Excess Cash Flow of Holdings and its Subsidiaries for all fiscal years ended
prior to such time (commencing with the fiscal year ended December 31, 2012)
that is not or not required to be applied to prepay the Loans in accordance with
Section 2.13(c), less any amount thereof that has been used or otherwise applied
under Section 6.06(a)(i)(B) or 6.10(i) at such time.

 

“Revolving Facility Agreement” shall mean that certain Amended and Restated
Revolving Line of Credit Agreement dated as of October 3, 2011 among Hawaiian
Telcom Communications, Inc., First Hawaiian Bank, as agent, and the lenders from
time to time party thereto, as the same may be amended, restated, modified,
waived or Refinanced from time to time subject to the provisions of this
Agreement.

 

“RTFC” shall mean Rural Telephone Finance Cooperative, a District of Columbia
cooperative association.

 

“Rural Utilities Service” shall mean the Rural Utilities Service Agency of the
U.S. Department of Agriculture.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Secured Hedge Agreement” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

--------------------------------------------------------------------------------


 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.

 

“Specified Facilities” shall mean the facilities set forth in Schedule 1.01(f).

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary of Holdings.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for United States

 

--------------------------------------------------------------------------------


 

Federal income tax purposes, other than any such lease under which such Person
is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings,
the Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed
to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  Unless the context shall otherwise require, the term “Term Loan
Commitments” shall include the Incremental Term Commitments.

 

“Term Loan Maturity Date” shall mean the sixth anniversary of the Amendment
No. 1 Effective Date; provided that if any such date is not a Business Day, the
Term Loan Maturity Date shall be the Business Day immediately preceding such
date.

 

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.  Unless the context shall otherwise require, the term
“Term Loans” shall include any Incremental Term Loans.

 

--------------------------------------------------------------------------------


 

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings to be made hereunder on the Closing Date,
(b) the repayment of all amounts due or outstanding under or in respect of, and
the termination of, the Refinanced Indebtedness and (c) the payment of fees and
expenses related to the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Unrestricted Cash” shall mean domestic cash and Permitted Investments of
Holdings, the Borrower and its Domestic Subsidiaries that are free and clear of
all Liens (other than Liens created under the Security Documents and the
Security Agreements (as defined in the Revolving Facility Agreement) and other
than Liens permitted under Section 6.02(n) or (o)) and not subject to any
restrictions on the use thereof to pay Indebtedness and other obligations of any
of the Loan Parties or any of their respective Subsidiaries.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Differential” shall have the meaning assigned to such term in
Section 2.22(b).

 

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement

 

--------------------------------------------------------------------------------


 

unless the context shall otherwise require.  Except as otherwise expressly
provided herein, (a) any reference in this Agreement to any Loan Document shall
mean, unless otherwise specified herein or therein, such agreement as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement, (b) any reference in this
Agreement to any statute or applicable law, decision, ruling or order shall mean
and be a reference to such statute or applicable law, decision, ruling or order
as modified from time to time and any successor legislation or applicable law,
decision, ruling or order, in each case as in effect at the time any such
reference is operative, (c) any reference to an anniversary of the Closing Date
falling in any year shall mean and be a reference to February 28 of such year
and (d) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any covenant in Article VI or any related definition to eliminate the effect of
any change in GAAP occurring after the date of this Agreement on the operation
of such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

SECTION 1.03.  Pro Forma Calculations.  All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that would be (a) permitted or required by
Regulation S-X under the Securities Act of 1933, as amended, together with those
adjustments that (i) have been certified by a Financial Officer of the Borrower
as having been prepared in good faith based upon reasonable assumptions and
(ii) are based on reasonably detailed written assumptions reasonably acceptable
to the Administrative Agent and (b) required by the definition Consolidated
EBITDA.

 

SECTION 1.04.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Loan Borrowing”).

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  (a)    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (i) each
Lender agrees, severally and not jointly, to make a Term Loan to the Borrower on
the Closing Date in a principal amount equal to its Term Loan Commitment and
(ii) each Amendment No. 1 Lender agrees, severally and not jointly, to make an
Amendment No. 1 Loan to the Borrower on the Amendment No. 1 Effective Date in a
principal amount equal to its

 

--------------------------------------------------------------------------------


 

Amendment No. 1 Commitment.  Amounts paid or prepaid in respect of Term Loans
may not be reborrowed.

 

(b)   Each Lender having an Incremental Term Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount equal to its Incremental Term
Loan Commitment.  Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.

 

SECTION 2.02.  Loans.  (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).

 

(b)   Subject to Sections 2.08 and 2.15 each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03.  Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than six Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)   Each Lender shall make each Loan to be made by it hereunder on the date of
this Agreement, in the case of the Term Loans contemplated by
Section 2.01(a) hereof, and on the proposed date thereof, in the case of any
Incremental Term Loan or any Other Term Loan, by wire transfer of immediately
available funds to such account in New York City as the Administrative Agent may
designate not later than 1:00 p.m., New York City time, and the Administrative
Agent shall promptly credit the amounts so received to an account designated by
the Borrower in the applicable Borrowing Request or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amounts so received to the respective Lenders.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion

 

--------------------------------------------------------------------------------


 

available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

SECTION 2.03.  Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business
Day before a proposed Borrowing.  Each such telephonic Borrowing Request shall
be irrevocable, and shall be confirmed promptly by hand delivery, electronic
mail or fax to the Administrative Agent of a written Borrowing Request and shall
specify the following information: (i) whether the Borrowing then being
requested is to be a Term Borrowing or an Incremental Term Borrowing and whether
such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing (provided
that, until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), the Borrower shall not be permitted to request a Eurodollar
Borrowing) with an Interest Period in excess of one month; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02.  If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing.  If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

 

SECTION 2.04.  Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

--------------------------------------------------------------------------------


 

(c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)   The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e)   Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower.  Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

SECTION 2.05.  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Engagement Letter at the times and in the amounts specified therein (the
“Administrative Agent Fees”).  All Administrative Agent Fees shall be paid on
the dates due, in immediately available funds, to the Administrative Agent.

 

SECTION 2.06.  Interest on Loans.  (a)   Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin.

 

(b)   Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.  The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

--------------------------------------------------------------------------------


 

SECTION 2.07.  Default Interest.  If (i) the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, or
(ii) if any Event of Default under Article VII (other than paragraphs (b), (c),
(g) or (h) thereunder) has occurred and is continuing and the Required Lenders
so vote, then, in the case of clause (i) above, until such defaulted amount
shall have been paid in full or, in the case of clause (ii) above, from the date
such vote has been exercised by the Required Lenders and for so long as such
Event of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (a) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.

 

SECTION 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders.  In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

SECTION 2.09.  Termination of Commitments.  The Term Loan Commitments (other
than any Incremental Term Loan Commitments, which shall terminate as provided in
the related Incremental Term Loan Assumption Agreement) shall automatically
terminate upon the making of the Term Loans on the Closing Date.

 

SECTION 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 2:00 p.m., New York City time, one Business Day prior
to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 2:00 p.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 2:00 p.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:

 

--------------------------------------------------------------------------------


 

(i)  until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;

 

(ii)  each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(iii)  if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
minimum principal amount of $2,000,000 and multiple of $1,000,000 and the
limitations specified in Sections 2.02(a) and 2.02(b) regarding maximum number
of Borrowings of the relevant Type;

 

(iv)  each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

(v)  if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

(vi)  any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vii)  any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(viii)  no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Term Loan Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with Interest Periods ending on
or prior to such Term Loan Repayment Date and (B) the ABR Term Borrowings
comprised of Term Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of Term Borrowings to be paid on such Term
Loan Repayment Date; and

 

(ix)  upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the

 

--------------------------------------------------------------------------------


 

continuance of an Event of Default, no outstanding Loan may be converted into,
or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as an ABR Borrowing.

 

SECTION 2.11.  Repayment of Term Borrowings.  (a)   (i)  The Borrower shall pay
to the Administrative Agent, for the account of the Lenders, on the last day of
each calendar quarter commencing with respect to the last calendar quarter in
2012, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans (other than Other Term Loans) (as adjusted from time to time pursuant
to Sections 2.12, 2.13(e) and 2.22(d)) equal to 0.25% of the principal amount of
the Term Loans as of the Closing Date (or, in the case of an Incremental Term
Loan, as of the date such Incremental Term Loan was extended), together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

 

(ii)   The Borrower shall pay to the Administrative Agent, for the account of
the Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12 and 2.13(e)) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement (which amount may be
zero), together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

 

(b)   To the extent not previously paid, all Term Loans and Other Term Loans
shall be due and payable on the Term Loan Maturity Date and the Incremental Term
Loan Maturity Date, respectively, together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment.

 

(c)   All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

--------------------------------------------------------------------------------


 

SECTION 2.12.  Voluntary Prepayment.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 2:00 p.m., New York
City time; provided, however, that each partial prepayment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $2,000,000.

 

(b)   Voluntary prepayments of Term Loans shall be applied as directed by the
Borrower against the remaining scheduled installments of principal due in
respect of (x) the Term Loans under Section 2.11 or (y) any Other Term Loans
under the applicable amortization schedule set forth in the applicable
Incremental Term Loan Assumption Agreement.

 

(c)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension.  All prepayments
under this Section 2.12 shall be subject to Sections 2.12(d) and 2.16 but
otherwise without premium or penalty.  All prepayments under this Section 2.12
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.

 

(d)   At the time of the effectiveness of any Repricing Event that is
consummated on or prior to the date that is six months after the Amendment No. 1
Effective Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender with outstanding Loans  which are repaid, prepaid
or converted pursuant to such Repricing Event (including each Lender that
withholds its consent to such Repricing Event and is replaced under
Section 2.21), a fee in an amount equal to 1.00% of the aggregate principal
amount of all Loans repaid, prepaid or converted in connection with such
Repricing Event. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Event. As used herein, “Repricing Event” shall
mean (i) any prepayment or repayment of any Loans with the proceeds of, or any
conversion (by way of amendment, amendment and restatement, mandatory assignment
or

 

--------------------------------------------------------------------------------


 

otherwise) of the Loans into, any new or replacement tranche of term loans
(whether under this Agreement or otherwise) with a Yield less than the Yield
applicable to the Loans being prepaid or repaid, as the case may be, and
(ii) any repricing of the Loans (whether pursuant to an amendment, amendment and
restatement, mandatory assignment or otherwise) that reduces the Yield
applicable to the Loans.  As used herein, “Yield” shall mean, with respect to
any loan, the total yield thereon as reasonably determined by the Administrative
Agent in consultation with the Borrower, taking into account the interest rate
margins, interest rate floors, original issue discount and upfront fees (which
shall be deemed to constitute like amounts of original issue discount) (with
original issue discount being equated to interest based on an assumed four-year
life to maturity), but excluding customary arrangement, structuring,
underwriting or commitment fees.

 

SECTION 2.13.  Mandatory Prepayments.  (a)    Not later than the third Business
Day following the receipt of Net Cash Proceeds (including, without limitation,
insurance proceeds and condemnation awards) in respect of any Asset Sale (other
than the Anticipated Tower Lease-Back and other than the proceeds from any
disposition, pursuant to one or more transactions, of any Specified Facility),
the Borrower shall apply 100% of the Net Cash Proceeds received with respect
thereto to prepay outstanding Term Loans in accordance with Section 2.13(e).

 

(b)   [Intentionally Omitted].

 

(c)   No later than the earlier of (i) 10 days after the Borrower is or would be
required to file a report Form 10-K with the Securities and Exchange Commission
in compliance with the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (whether or not the Borrower is
subject to such reporting requirements), and (ii) 95 days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending on
December 31, 2012, the Borrower shall prepay outstanding Term Loans in an
aggregate principal amount equal to (A) for the fiscal year ending on
December 31, 2012, 50% of Excess Cash Flow for such fiscal year and (B) for each
fiscal year ending thereafter, (1) if the Borrower’s Leverage Ratio as at the
end of such fiscal year is greater than 2.25:1.00, 50% of Excess Cash Flow for
such fiscal year, (2) if the Borrower’s Leverage Ratio as at the end of such
fiscal year is equal to or less than 2.25:1.00 but greater than 1.75:1.00, 25%
of Excess Cash Flow for such fiscal year or (3) if the Borrower’s Leverage Ratio
as at the end of such fiscal year is 1.75:1.00 or less, zero.

 

(d)   In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.13(e).

 

--------------------------------------------------------------------------------


 

(e)   Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata between the Term Loans and the Other Term Loans and
applied, first to reduce the amortization obligations for the current year and
then in order of maturity against the remaining scheduled installments of
principal due in respect of the Term Loans and the Other Term Loans under
Sections 2.11(a)(i) and (ii), respectively.

 

(f)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment to the extent then
known.  Each notice of prepayment shall specify the prepayment date, the Type of
each Loan being prepaid and the principal amount of each Loan (or portion
thereof) to be prepaid.  All prepayments of Borrowings under this Section 2.13
shall be subject to Section 2.16, but shall otherwise be without premium or
penalty, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

SECTION 2.14.  Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrower will pay to such Lender upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)   If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s or holding company, if
any, as a consequence of this Agreement or the Loans made pursuant hereto to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)   A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

 

--------------------------------------------------------------------------------


 

(d)   Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period.  The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

 

SECTION 2.15.  Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)   For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

--------------------------------------------------------------------------------


 

SECTION 2.16.  Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period.  A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

SECTION 2.17.  Pro Rata Treatment.  Except as required under Section 2.12(b) or
2.15 and except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans).  Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

 

SECTION 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was

 

--------------------------------------------------------------------------------


 

to the principal amount of all Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that
(i) if any such purchase or purchases or adjustments shall be made pursuant to
this Section 2.18 and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest, and (ii) the provisions of this Section 2.18 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to Holdings or any of
its Affiliates (as to which the provisions of this Section 2.18 shall apply). 
The Borrower and Holdings expressly consent to the foregoing arrangements and
agree that any Lender holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.19.  Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Administrative Agent Fees or
other amounts) hereunder and under any other Loan Document not later than
2:00 p.m., New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim.  Each such payment shall be
made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010.  The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

 

(b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Administrative Agent
Fees or other amounts) hereunder or under any other Loan Document shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
may be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of interest or Administrative
Agent Fees, if applicable.

 

SECTION 2.20.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender  (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

--------------------------------------------------------------------------------


 

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be required to indemnify the Administrative Agent or
any Lender pursuant to this Section 2.20(c) for any amounts incurred more than
365 days prior to the date the Administrative Agent, such Lender, as applicable,
notifies the Borrower of its intention to claim compensation therefor; provided,
further, that if the circumstance giving rise to such request for
indemnification is retroactive, then the 365-day period referred to above shall
be extended to include the period of retroactive effect thereof.  A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender or by the Administrative Agent on behalf of itself or a Lender shall be
conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)   The Administrative Agent and any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement  if requested by the Borrower or
the Administrative Agent (with 30 days prior written notice) shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate but
only to the extent such Lender or the Administrative Agent is lawfully able to
do so.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent (with 30 days prior written notice), shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(f)   Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender and the

 

--------------------------------------------------------------------------------


 

Administrative Agent shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender and the Administrative Agent
becomes a party under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent), but only if such Foreign
Lender is legally entitled to do so, whichever of the following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender or the Administrative Agent claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender or Administrative
Agent is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of 
Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

In addition, if a payment made to a recipient hereunder or any Note would be
subject to United States Federal withholding tax imposed by FATCA if such
recipient fails to comply with the applicable reporting requirements of FATCA
(including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such recipient shall use commercially reasonable efforts to deliver
to the Administrative Agent and Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such other documentation as is reasonably required for
Administrative Agent and Borrower to comply with their obligations under FATCA
and to determine whether such recipient has complied with such applicable
reporting requirements of FATCA so that payments made to such recipient
hereunder would not be subject to United States Federal withholding taxes under
FATCA, or, if necessary, to determine the amount to deduct and withhold from
such payment.

 

(g)   If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all

 

--------------------------------------------------------------------------------


 

out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender has failed timely to provide its
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of at least the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above, all of its interests, rights and obligation with respect to
the Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all other amounts accrued for the account of such
Lender hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16 and, if applicable, the prepayment fee pursuant to
Section 2.12(d) (with such assignment being deemed to be an voluntary prepayment
for purposes of determining the applicability of Section 2.12(d), such amount to
be payable by the Borrower)); provided further that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14, notice under Section 2.15 or
the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being

 

--------------------------------------------------------------------------------


 

payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender pursuant to paragraph (b) below), or if such Lender
shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder.  Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

 

(b)   If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

SECTION 2.22.  Incremental Term Loans.  (a)  The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Lenders, all of which must be either existing Lenders
or Eligible Assignees.  Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or such lesser
amount equal to the remaining Incremental Term Loan Amount), (ii) the date on
which such Incremental Term Loan Commitments are requested to become effective
(which shall not be less than 10 Business Days nor more than 60 days after the
date of such notice), and (iii) whether such Incremental Term Loan Commitments
are commitments to make additional Term Loans or commitments to make term loans
with terms different from the Term Loans (“Other Term Loans”).

 

(b)   The Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Term Lenders in connection
therewith.  The Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an

 

--------------------------------------------------------------------------------


 

Incremental Term Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of each Incremental Term Lender.  The terms and provisions of
the Incremental Term Loans shall be identical to those of the Term Loans except
as otherwise set forth herein or in the Incremental Term Loan Assumption
Agreement.  Without the prior written consent of the Required Lenders, (i) the
final maturity date of any Other Term Loans shall be no earlier than the Term
Loan Maturity Date, (ii) the average life to maturity of the Other Term Loans
shall be no shorter than the remaining average life to maturity of the Term
Loans and (iii) if the All-in Yield applicable to such Other Term Loans (as
determined by the Administrative Agent, which determination shall be conclusive
absent manifest error) exceeds the sum of (x) the margin then in effect for
Eurodollar Term Loans (which shall be the sum of the Applicable Margin then in
effect for Eurodollar Term Loans increased by the amount that any “LIBOR floor”
applicable to such Eurodollar Term Loans on the date such Other Term Loans are
made would exceed the Adjusted LIBO Rate (without giving effect to the clause
(a) of the definition thereof) that would be in effect for a three-month
Interest Period commencing on such date) plus (y) one-fourth of the amount of
the OID paid in respect of the Term Loans by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Term Loans
shall automatically be increased by the Yield Differential, effective upon the
making of the Other Term Loans.  Any Incremental Term Loans and Other Term Loans
shall have the benefit of the same guarantees of the Guarantors under the
Guarantee and Collateral Agreement as the Term Loans, and the Collateral shall
secure any such Incremental Term Loans and Other Term Loans on a pari passu
basis with the Credit Facilities.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Assumption Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment and the
Incremental Term Loans evidenced thereby, and the Administrative Agent and the
Borrower may revise this Agreement to evidence such amendments.

 

(c)   Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.22 unless (i) the definitive documentation
in respect of such Incremental Term Loan Commitment, to the extent not
consistent with the Loan Documents, is reasonably satisfactory to the
Administrative Agent, (ii) on the date of such effectiveness, (x) the
representations and warranties set forth in Article III and in each other Loan
Document shall be true and correct in all material respects, both before and
after giving effect to such Incremental Term Loan Commitment, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date and except
for representations and warranties qualified by materiality, in which case such
representations and warranties shall be accurate in all respects, (y) at the
time of and immediately following the effectiveness of such Incremental Term
Loan Commitment, no Event of Default shall have occurred and be continuing and
(z) the Borrower shall have received all approvals, consents, exemptions and
authorizations from any Governmental Authority (including, without limitation,
HPUC and DCCA) necessary or required in connection with the incurrence of such

 

--------------------------------------------------------------------------------


 

Incremental Term Loan Commitment and the contemplated borrowings in respect
thereof and, in each case, the Administrative Agent shall have received a
certificate to such effect dated such date and executed by a Financial Officer
of the Borrower, (iii) all fees, costs and expenses required to be paid by any
Loan Party under any Loan Document or under the definitive documentation
relating to such Incremental Term Loan Commitment on or prior to the
effectiveness of such Incremental Term Loan Commitment shall have been paid
prior to or substantially concurrently with the incurrence of such Incremental
Term Loan Commitments, (iv) the covenants set forth in Sections 6.11 and 6.12
would be satisfied on a pro forma basis (calculated assuming, without
duplication, that such Incremental Term Loan Commitments have been fully
utilized and giving effect to any other customary and appropriate pro forma
adjustment events, including any acquisitions or dispositions which occurred
after the beginning of the relevant period and prior to or simultaneously with
the incurrence of such Incremental Term Loan Commitments), (v) the Leverage
Ratio, on a pro forma basis (calculated assuming, without duplication, that such
Incremental Term Loan Commitments have been fully utilized and giving effect to
any other customary and appropriate pro forma adjustment events, including any
acquisitions or dispositions which occurred after the beginning of the relevant
period and prior to or simultaneously with the incurrence of such Incremental
Term Loan Commitments), shall not be greater than (1) until financial statements
for the first fiscal quarter ending after the Closing Date are delivered
pursuant to Section 5.04(b), 3.00:1.00 and thereafter (2) 0.25:1.00 less than
the then applicable covenant level set forth in Section 6.12, and (vi) except as
otherwise specified in the applicable Incremental Term Loan Assumption
Agreement, the Administrative Agent shall have received (with sufficient copies
for each of the Incremental Term Lenders) legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Closing Date under Section 4.01.

 

(d)   Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis.  This may be accomplished by requiring each
outstanding Eurodollar Term Borrowing to be converted into an ABR Term Borrowing
on the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a pro
rata basis.  Any conversion of Eurodollar Term Loans to ABR Term Loans required
by the preceding sentence shall be subject to Section 2.16.  If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurodollar
Term Borrowing, then the interest rate thereon for such Interest Period and the
other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement.  In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans and shall be further increased for all
Lenders on a pro rata basis to the extent necessary to avoid any reduction in
the amortization payments to which the Term Lenders were entitled before such
recalculation.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.

 

SECTION 3.02.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any order of any
Governmental Authority, (C) any provision of any indenture, agreement or other
instrument to which Holdings, the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, except, in each
case, the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (D) the HPUC
Decision and Order, or (E) the DCCA Decision and Order, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, agreement or other instrument except, in each case, the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower or any Subsidiary (other than any Lien
created hereunder or under the Security Documents) other than such Liens as may
be permitted hereunder.

 

SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by the each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.

 

SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority
(including,

 

--------------------------------------------------------------------------------


 

without limitation, the FCC, the HPUC and the DCCA) is or will be required in
connection with the Transactions, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
the Mortgages, (c) regulatory filings relating to a transfer of control or
transfer of ownership of any of the assets of Holdings, Borrower or any
Subsidiary or a discontinuance of any of their operations as a result of any
enforcement action taken or proposed to be taken under any Security Documents
and (d) such as have been made or obtained and are in full force and effect.

 

SECTION 3.05.  Financial Statements.  (a)  The Borrower has heretofore furnished
to the Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows (i) as of and for the fiscal year ended
December 31, 2010, audited by and accompanied by the opinion of Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended December 31, 2010, certified by
its chief financial officer.  Such financial statements present fairly the
financial condition and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods.  Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof.  Such financial statements were prepared in accordance with GAAP
applied on a consistent basis, subject, in the case of unaudited financial
statements, to year-end audit adjustments and the absence of footnotes.

 

(b)   The Borrower has heretofore delivered to the Lenders its unaudited pro
forma consolidated balance sheet and related statements of income, stockholder’s
equity and cash flows as of September 30, 2011, prepared giving effect to the
Transactions as if they had occurred, with respect to such balance sheet, on
such date and, with respect to such other financial statements, on the first day
of the 9-month period ending on such date.  Such pro forma financial statements
have been prepared in good faith by the Borrower, based on the assumptions used
to prepare the pro forma financial information contained in the Confidential
Information Memorandum (which assumptions are believed by the Borrower on the
date hereof and on the Closing Date to be reasonable), are based on the best
information available to the Borrower as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly on a pro forma basis the estimated consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
date and for such period, assuming that the Transactions had actually occurred
at such date or at the beginning of such period, as the case may be.

 

SECTION 3.06.  No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, financial
condition or operating results of Holdings, the Borrower and the Subsidiaries,
taken as a whole, since September 30, 2011.

 

SECTION 3.07.  Title to Properties; Possession Under Leases.  (a)  Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to, or
valid

 

--------------------------------------------------------------------------------


 

leasehold interests in, all its material properties and assets (including all
Mortgaged Property), except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes.  All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.

 

(b)   Each of Holdings, the Borrower and the Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect.  Each of Holdings, the Borrower and the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.

 

(c)   As of the Closing Date, neither Holdings nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

 

(d)   As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

 

(e)   Holdings, the Borrower and each of the Subsidiaries owns, or is licensed
to use, all Intellectual Property Collateral that is material to its business,
and the use thereof by Holdings, the Borrower and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No material claim is now pending or, to
the knowledge of Holdings, the Borrower or any Subsidiary, has been asserted by
any Person challenging the use of any Intellectual Property Collateral of
Holdings, the Borrower or any Subsidiary or the validity or effectiveness of any
such Intellectual Property Collateral nor does Holdings, the Borrower or any
Subsidiary know of any valid basis for any such claim.

 

SECTION 3.08.  Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings or
the Borrower therein.  The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings or the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents).

 

SECTION 3.09.  Litigation; Compliance with Laws.  (a)  Except as set forth on
Schedule 3.09, there are no actions, investigations, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened against or affecting Holdings
or the Borrower or any Subsidiary or any business, property or rights of any
such Person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(b)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

(c)   None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including, without limitation,
the Communications Act, the regulations or orders of FCC or HPUC or DCCA or any
zoning, building, Environmental Law, ordinance, code or approval or any building
permits) or any restrictions of record or agreements affecting the Mortgaged
Property, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.

 

(d)   Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, and true and complete copies of such
certificates of occupancy have been delivered to the Collateral Agent as
mortgagee with respect to each Mortgaged Property.

 

SECTION 3.10.  Agreements.  (a)  None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)   None of Holdings, the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.11.  Federal Reserve Regulations.  (a)  None of Holdings, the Borrower
or any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)   No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

 

SECTION 3.12.  Investment Company Act.  None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.13.  Use of Proceeds.  The Borrower will (a) use the proceeds of the
Loans made on the Closing Date solely for the Transactions, (b) use the proceeds
of the Amendment No. 1 Loans solely for the payment of the Call Premium (as
defined in

 

--------------------------------------------------------------------------------


 

Amendment No. 1) and (c) use the proceeds of Incremental Term Loans solely for
the purposes specified in the applicable Incremental Term Loan Assumption
Agreement.

 

SECTION 3.14.  Tax Returns.  Each of the Holdings, the Borrower and the
Subsidiaries has filed or caused to be filed all United States Federal and other
material tax returns required to have been filed by it and has paid or caused to
be paid all material taxes due and payable by it and all assessments received by
it, except taxes that are being contested in good faith by appropriate
proceedings and for which Holdings, the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves.

 

SECTION 3.15.  No Material Misstatements.  None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained (as of the date thereof and as modified or supplemented by
other information so furnished), contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each of Holdings and the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions (based upon accounting principles consistent with the historical
audited financial statements of the Borrower) and due care in the preparation of
such information, report, financial statement, exhibit or schedule.

 

SECTION 3.16.  Employee Benefit Plans.  Except as could not reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and its
ERISA Affiliates is in compliance in all respects with the applicable provisions
of ERISA and the Code and the regulations and published interpretations
thereunder with respect to each Plan.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in liability of the Borrower or
any of its ERISA Affiliates in an aggregate amount in excess of $7,500,000.

 

SECTION 3.17.  Environmental Matters.  (a)  Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(b)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all material insurance policies maintained by the Borrower or by
the Borrower for its Subsidiaries as of the date hereof and the Closing Date. 
As of each such date, such insurance is in full force and effect and all
premiums have been duly paid.  The Borrower and its Subsidiaries believe they
have adequate insurance.

 

SECTION 3.19.  Security Documents.  (a)  The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Securities (as defined in the Guarantee and Collateral Agreement)
are delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Securities, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 6.02.

 

(b)   Upon the recordation of a short-form security agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent with
the United States Patent and Trademark Office and the United States Copyright
Office, together with the financing statements in appropriate form filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property Collateral (as defined in the Guarantee and Collateral
Agreement) in which a security interest may be perfected by filing in the United
States and its territories and possessions, in each case prior and superior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the date hereof).

 

(c)   The Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.02.

 

SECTION 3.20.  Location of Real Property and Leased Premises.  (a)  Schedule
3.20(a) lists completely and correctly as of the Closing Date all real property
owned by the

 

--------------------------------------------------------------------------------


 

Borrower and the Subsidiaries and the addresses thereof.  The Borrower and the
Subsidiaries own in fee all the real property set forth on Schedule 3.20(a).

 

(b)   Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof.  The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b).

 

SECTION 3.21.  Labor Matters.  As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower,
threatened.  Except as could not reasonably be expected to result in a Material
Adverse Effect, the hours worked by and payments made to employees of Holdings,
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.  Except as could not reasonably be expected to result
in a Material Adverse Effect, all payments due from Holdings, the Borrower or
any Subsidiary, or for which any claim may be made against Holdings, the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Holdings, the Borrower or such Subsidiary.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any Subsidiary is bound.

 

SECTION 3.22.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Loan Parties (on a consolidated basis), at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties (on a consolidated basis) will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties (on a consolidated
basis) will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties (on a consolidated basis) will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

SECTION 3.23.  Senior Indebtedness.  The Obligations and the obligations under
the Revolving Facility Agreement constitute the sole “Senior Debt”  (or any
similar term) permitted under the terms of any Indebtedness which is expressly
subordinated in right of payment to the Obligations and the obligations under
the Revolving Facility Agreement.

 

SECTION 3.24.  Sanctioned Persons.  None of Holdings, the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of Holdings, the Borrower or any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S.  Treasury

 

--------------------------------------------------------------------------------


 

Department (“OFAC”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

SECTION 3.25.  USA PATRIOT Act; FCPA.  Each Loan Party is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
regulations, enabling legislation or executive orders relating thereto and
(b) USA PATRIOT Act.  No part of the proceeds of any Loan shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 3.26.  Licenses; Tariffs.

 

(a)   The Borrower and its Subsidiaries hold all FCC Licenses that are necessary
for the operation of their businesses as currently conducted.  Each such FCC
License is in full force and effect and such FCC Licenses are not subject to any
material restriction or material conditions that limit the operation of the
businesses of the Borrower and its Subsidiaries, other than restrictions or
conditions generally applicable to licenses of that type.

 

(b)   Holdings, the Borrower and the Subsidiaries hold all permits, licenses,
waivers, orders, approvals, concessions, registrations and other authorizations
issued or provided by any Governmental Authority (other than the FCC), including
HPUC and the DCCA, under all applicable laws, that are material to and necessary
for Holdings, the Borrower and each of the Subsidiaries to own its assets and
conduct the businesses currently conducted by it (“Operating Licenses”), except
to the extent that failure to hold any such Operating Licenses, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)   HPUC or DCCA or such other Governmental Authority having jurisdiction
thereof has approved all material regulatory tariffs required to permit each of
the Borrower and the Subsidiaries to operate its businesses as currently
operated, all such regulatory tariffs are in full force and effect and neither
the Borrower nor any Subsidiary has failed to materially comply with the terms
of any such tariff, except in each case any lack of approvals or failures which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(d)   Neither Holdings nor the Borrower has knowledge of any investigation,
notice of apparent liability, violation, forfeiture or other order or complaint
issued by or before the FCC or HPUC or DCCA, or of any other proceedings (other
than proceedings relating to the telecommunications industries generally) of or
before the FCC or HPUC or DCCA, which would reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(e)   To the best knowledge of Holdings and the Borrower, no event has occurred
which (i) has resulted in, or after notice or lapse of time or both would result
in, revocation, suspension, adverse modification, non-renewal, impairment,
restriction or termination of, or order of forfeiture with respect to, any FCC
License or Operating License in any respect which could reasonably be expected
to have a Material Adverse Effect or (ii) affects or could reasonably be
expected in the future to affect any of the rights of Holdings, the Borrower or
any Subsidiary under any FCC License or Operating License held by it in any
respect which would reasonably be expected to have a Material Adverse Effect.

 

(f)   Each of Holdings, the Borrower and the Subsidiaries has duly filed in a
timely manner all material filings, reports, applications, documents,
instruments and information required to be filed by it under the Communications
Act, and all such filings were when made true, correct and complete in all
material respects.  Holdings and the Borrower have no reason to believe that any
material FCC License or Operating License held by the Borrower or any Subsidiary
will not be renewed in the ordinary course.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

 

SECTION 4.01.  Credit Event.  On the Closing Date:

 

(a)   The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Kirkland & Ellis LLP, counsel for
Holdings and the Borrower, substantially to the effect set forth in Exhibit G-1,
and (ii) each local counsel and regulatory counsel listed on Schedule 4.02(a),
substantially to the effect set forth in Exhibits G-2, G-3 and G-4,
respectively, in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and Holdings and the Borrower hereby request such
counsel to deliver such opinions.

 

(b)   All legal matters incident to this Agreement, the Borrowings and
extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders and to the Administrative Agent.

 

(c)   The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and

 

--------------------------------------------------------------------------------


 

complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Lenders or the
Administrative Agent may reasonably request.

 

(d)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, certifying that
(i) the representations and warranties set forth in Article III and in each
other Loan Document are be true and correct in all material respects, both
before and after giving effect to this Agreement and the Borrowing to be made
hereunder on the Closing Date, except for representations and warranties
qualified by materiality, in which case such representations and warranties
shall be accurate in all respects, and (ii) at the time of and immediately
following the effectiveness of this Agreement and the Borrowing to be made
hereunder on the Closing Date, no Default or Event of Default has occurred or is
continuing.

 

(e)   The Administrative Agent shall have received all Administrative Agent Fees
and other amounts due and payable on or prior to the Closing Date, including,
the upfront fees payable to each Lender equal to 1.50% of the principal amount
of Loans held by such Lender as of the Closing Date and to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

 

(f)   The Guarantee and Collateral Agreement and the other Security Documents
shall have been duly executed by each Loan Party that is to be a party thereto
and shall be in full force and effect on the Closing Date.  The Collateral Agent
on behalf of the Secured Parties shall have a security interest in the
Collateral of the type and priority described in each Security Document.

 

(g)   The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive office of each such Person is located and
in the other jurisdictions in which such Persons maintain property, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agent that
the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated.

 

--------------------------------------------------------------------------------


 

(h)   Except for actions required to be taken under Section 5.13, (i)  each of
the Security Documents, in form and substance satisfactory to the Lenders,
relating to each of the Mortgaged Properties shall have been duly executed by
the parties thereto and delivered to the Collateral Agent and shall be in full
force and effect, (ii) each of such Mortgaged Properties shall not be subject to
any Lien other than those permitted under Section 6.02, (iii) each of such
Security Documents shall have been filed and recorded in the recording office as
specified on Schedule 3.19(c) (or a lender’s title insurance policy, in form and
substance acceptable to the Collateral Agent, insuring such Security Document as
a first lien on such Mortgaged Property (subject to any Lien permitted by
Section 6.02) shall have been received by the Collateral Agent) and, in
connection therewith, the Collateral Agent shall have received evidence
satisfactory to it of each such filing and recordation, (iv) the Collateral
Agent shall have received such other documents, including  evidence of a policy
or policies of title insurance issued by a nationally recognized title insurance
company, together with such endorsements, coinsurance and reinsurance as may be
requested by the Collateral Agent and the Lenders, insuring the Mortgages as
valid first liens on the Mortgaged Properties, free of Liens other than those
permitted under Section 6.02, together with such surveys, abstracts, appraisals
and legal opinions required to be furnished pursuant to the terms of the
Mortgages or as reasonably requested by the Collateral Agent or the Lenders and
(v) the Collateral Agent shall have received, for each Mortgaged Property, a
“life of the loan” Standard Flood Hazard Determination and, if such Standard
Flood Hazard Determination indicates that such Mortgaged Property is located in
a “flood hazard area” (in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency)), the Collateral Agent
shall have received documentation satisfactory to it evidencing the mortgagor of
such Mortgaged Property’s receipt of notice from the Collateral Agent notifying
the mortgagor that such Mortgaged Property is located in a “flood hazard area” 
and indicating whether flood insurance coverage under the National Flood
Insurance Program (as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time) is available and, if such flood insurance
is available, the Collateral Agent also shall have been provided access to (and
to the extent requested by the Collateral Agent and not prohibited by law or
contractual or regulatory restriction, received) a copy of the applicable flood
insurance policy (which shall (x) provide for a minimum coverage of no less than
the lesser of (1) the aggregate principal amount of the Loans and (2) the
maximum amount available under the National Flood Insurance Program and (y) to
the extent agreed to by the applicable insurer, obligate the provider of such
insurance policy to notify the Collateral Agent in the event of any non-payment
or non-renewal of such policy) naming the Collateral Agent as loss payee and a
certificate as to coverage under such policy.

 

(i)   The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, all in form and
substance satisfactory to the Administrative Agent.

 

(j)   Each of Holdings, the Borrower and their respective Subsidiaries have
provided to the Administrative Agent true and correct copies of the reports,
assessments

 

--------------------------------------------------------------------------------


 

and investigations dated on or after June 1, 2007 which came within their
possession, custody or control regarding environmental matters and have given
the Administrative Agent access to all other such reports within their
possession.

 

(k)   All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Refinanced Indebtedness shall have been paid in full, the
commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.  Immediately after giving
effect to the Transactions and the other transactions contemplated hereby,
Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than Indebtedness outstanding under this
Agreement and Indebtedness set forth on Schedule 6.01.

 

(l)   The Lenders shall have received the financial statements and opinion
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower from (and shall not otherwise
be materially inconsistent with) the financial statements or forecasts
previously provided to the Lenders.

 

(m)   The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying that each of the Loan Parties after
giving effect to the Transactions to occur on the Closing Date, is solvent.

 

(n)   The Lenders shall be reasonably satisfied in all respects with any tax
sharing arrangements among Holdings and its subsidiaries after giving effect to
the Transactions.

 

(o)   All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby.

 

(p)   The Lenders shall have received, at least 5 Business Days prior to the
Closing Date, all requested documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

(q)   The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.

 

(r)   The Administrative Agent shall have received a copy of the Revolving
Facility Agreement and all amendments thereto, which shall have been certified
by a Financial Officer as being complete and correct.

 

(s)   The Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent and the administrative agent for the lenders under the Revolving Facility
Agreement shall have entered into the Intercreditor Agreement on terms and
subject to conditions reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all
Administrative Agent Fees and all other expenses or amounts (other than
unasserted, contingent indemnities) payable under any Loan Document shall have
been paid in full, unless the Required Lenders shall otherwise consent in
writing, each of Holdings and the Borrower will, and will cause each of the
Subsidiaries to:

 

SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties.  (a) 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except to the extent that the failure to
do so (other than in the case of maintaining the Borrower’s existence) could not
reasonably be expected to result in a Material Adverse Effect and except as
otherwise expressly permitted under Section 6.05.

 

(b)   Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business except to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority (including, without limitation,
the FCC, the HPUC and the DCCA), whether now in effect or hereafter enacted
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, and comply in all material respects with
the HPUC Decision and Order and the DCCA Decision and Order; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times except, in each case, to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.02.  Insurance.  (a)  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

(b)   Cause all insurance policies (i) in the case of property and liability
insurance, to be endorsed or otherwise amended to name the Collateral Agent as
insured party or loss payee, and (ii) in the case of other insurance policies
(excluding directors and officers

 

--------------------------------------------------------------------------------


 

liability insurance), to the extent applicable and permitted pursuant to their
terms, to be endorsed or otherwise amended to name  the Collateral Agent as
insured party or loss payee, which endorsements or amendments shall be in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, and shall provide that, in the case of any property or
liability policy and to the extent permitted pursuant by the terms of the policy
and agreed to by the applicable insurer from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such property and liability policies to provide that none of the Borrower, the
Administrative Agent, the Collateral Agent or any other party shall be a
coinsurer thereunder; cause all such property and liability policies to contain
a valuation on a replacement cost basis and, to the extent agreed to by the
applicable insurer, such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; provide evidence of coverage under such policies and provide access
to (and to the extent requested by the Collateral Agent and not prohibited by
law or contractual or regulatory restriction, provide) original or certified
copies of all such policies to the Collateral Agent; to the extent agreed to by
the applicable insurer, cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
provide evidence of coverage under, and provide access to (and to the extent
requested by the Collateral Agent and not prohibited by law or contractual or
regulatory restriction, provide to) the Administrative Agent and the Collateral
Agent, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.

 

(c)   If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance (the policy in respect of which, to
the extent agreed to by the applicable insurer, shall require the insurer to
notify the Collateral Agent in the event of any non-payment or non-renewal of
such policy) in such total amount as the Administrative Agent, the Collateral
Agent or the Required Lenders may from time to time require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time, or
(ii) a “Zone 1” area, obtain earthquake insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require.

 

(d)   With respect to any Mortgaged Property, carry and maintain commercial
general liability insurance and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability

 

--------------------------------------------------------------------------------


 

insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.

 

(e)   Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Collateral Agent a certificate as to
coverage under such policy or policies and provide access to (and to the extent
requested by the Collateral Agent and not prohibited by law or contractual or
regulatory restriction, provide) duplicate original copy of such policy or
policies to the Collateral Agent.

 

SECTION 5.03.  Obligations and Taxes.  Except to the extent that failure to do
so could not reasonably be expected to result in a Material Adverse Effect, pay
its Indebtedness and other obligations promptly and in accordance with their
terms and pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property.

 

SECTION 5.04.  Financial Statements, Reports, etc.  Furnish to the
Administrative Agent, which shall furnish to each Lender:

 

(a)   no later than the earlier of (i) 10 days after the Borrower is or would be
required to file a report Form 10-K with the Securities and Exchange Commission
in compliance with the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (whether or not the Borrower is
subject to such reporting requirements), and (ii) 95 days after the end of each
fiscal year of the Borrower, the consolidated balance sheet of Holdings and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of Holdings and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by Deloitte & Touche LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, together with a

 

--------------------------------------------------------------------------------


 

customary “management discussion and analysis” provision; provided, that if
Holdings elects to furnish such consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows prepared in accordance
with IFRS consistently applied then Holdings shall also furnish a reconciliation
of the same to the corresponding financial statements prepared in accordance
with GAAP consistently applied; provided, further, that if Holdings elects,
pursuant to the immediately preceding proviso or the first proviso in
Section 5.04(b), to furnish financial statements prepared in accordance with
IFRS, then Holdings may not thereafter elect to furnish the financial statements
required by this Section 5.04(a) prepared in accordance with GAAP;

 

(b)   no later than the earlier of (i) 10 days after the date that the Borrower
is or would be required to file a report on Form 10-Q with the Securities and
Exchange Commission in compliance with the reporting requirements of Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended (whether or not the
Borrower is subject to such reporting requirements), and (ii) 50 days after the
end of each of the first three fiscal quarters of each fiscal year, the
consolidated balance sheet of Holdings and related statements of income,
stockholders’ equity and cash flows showing the financial condition of Holdings
and its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of such Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year, and, other than
with respect to quarterly reports during the remainder of the first fiscal year
after the Closing Date, comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of Holdings and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, together with a customary “management discussion and analysis”
provision; provided, that if Holdings elects to furnish such consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows prepared in accordance with IFRS consistently applied then Holdings shall
also furnish a reconciliation of the same to the corresponding financial
statements prepared in accordance with GAAP consistently applied; provided,
further, that if Holdings elects, pursuant to the immediately preceding proviso
or the first proviso in Section 5.04(a), to furnish financial statements
prepared in accordance with IFRS, then Holdings may not thereafter elect to
furnish the financial statements required by this Section 5.04(b) prepared in
accordance with GAAP;

 

(c)   concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer in the form of Exhibit F
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.10, 6.11 and 6.12 and, in the case of a certificate delivered with
the financial statements required by paragraph (a) above, setting forth the
Borrower’s calculation of Excess Cash Flow;

 

(d)   concurrently with any delivery of financial statements under clause
(a) above, to the extent made available to the Borrower by its auditors, a
certificate of the accounting

 

--------------------------------------------------------------------------------


 

firm that reported on such statements (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations)
certifying that as of the last day of the immediately preceding fiscal year no
Event of Default or Default has occurred with respect to Sections 6.10 or 6.11
or, if such an Event of Default or Default has occurred, specifying the extent
thereof in reasonable detail.

 

(e)   within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

(f)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

 

(g)   promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;

 

(h)   promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(i)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:

 

(a)   any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b)   the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

 

(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$7,500,000;

 

--------------------------------------------------------------------------------


 

(d)   any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(e)   any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s or in the ratings of the Credit Facilities by
S&P or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place the Borrower or the Credit Facilities on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the Credit Facilities.

 

SECTION 5.06.  Information Regarding Collateral.  (a)  Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number.  Holdings and the
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.  Holdings and the Borrower also agree promptly
to notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

(b)   In the case of the Borrower, at the request of the Administrative Agent,
together with the annual financial statements delivered pursuant to
Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Schedules
I, II and IV of the Guarantee and Collateral Agreement or confirming that there
has been no change in such information since the date of the Guarantee and
Collateral Agreement or the date of the most recent certificate delivered
pursuant to this Section 5.06.

 

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.  (a)  Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP (or IFRS, if the Borrower
elects to furnish financial statements prepared in accordance with IFRS pursuant
to Section 5.04(a) or (b)) and all requirements of law are made of all dealings
and transactions in relation to its business and activities.  Each Loan Party
will, and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect the financial records and the properties of such
Person at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of such Person with the officers thereof and
independent accountants therefor.

 

(b)   In the case of Holdings and the Borrower, use commercially reasonable
efforts to cause the Credit Facilities to maintain a public rating by S&P and
Moody’s, and in the case of the Borrower, use commercially reasonable efforts to
maintain a corporate rating

 

--------------------------------------------------------------------------------


 

from S&P and a corporate family rating from Moody’s, in each case in respect of
the Borrower.

 

SECTION 5.08.  Use of Proceeds.  Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.

 

SECTION 5.09.  Employee Benefits.  (a) Comply in all material respects with the
applicable provisions of ERISA and the Code with respect to each Plan and the
laws applicable to any foreign pension plan and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of Holdings, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of Holdings, the Borrower or any ERISA Affiliate in an aggregate
amount exceeding $7,500,000, a statement of a Financial Officer of Holdings or
the Borrower setting forth details as to such ERISA Event and the action, if
any, that Holdings or the Borrower proposes to take with respect thereto.

 

SECTION 5.10.  Compliance with Environmental Laws.  Comply, and cause all
lessees and other Person occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws; provided, however, that none of Holdings, the Borrower
or any Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

SECTION 5.11.  Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Holdings, the Borrower or any
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

 

SECTION 5.12.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject to Liens permitted by Section 6.02 having priority
by operation of law over the Liens created by the Security Documents) of the
security interests created or intended to be created by the Security

 

--------------------------------------------------------------------------------


 

Documents.  The Borrower will cause any subsequently acquired or organized
Domestic Subsidiary (other than an Excluded Domestic Subsidiary and a Domestic
Subsidiary owned by a Foreign Subsidiary) to become a Loan Party by executing
the Guarantee and Collateral Agreement, the Guarantee and Collateral Agreement
and each other applicable Security Document in favor of the Collateral Agent. 
In addition, from time to time, the Borrower will, at its cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of its
assets and properties as may be required by the Guarantee and Collateral
Agreement, it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all of the Equity Interests of the
Borrower and substantially all the tangible and intangible assets of the
Borrower and the Subsidiary Guarantors, including but not limited to Equity
Interests, accounts receivable, inventory, equipment, general intangibles,
investment property, intellectual property, real property, cash, deposit and
securities accounts, commercial tort claims, intercompany notes and the proceeds
of the foregoing, in each case, whether existing on the date hereof of
thereafter acquired, but excluding (i) the Equity Interests of any Joint Venture
which are prohibited by the terms of the constitutive documents of such Joint
Venture from being pledged as security for the Obligations without the consent
of a third party, provided that such prohibition was not created in
contemplation of this Section 5.12, (ii) assets as to which the Administrative
Agent reasonably determines that the cost of obtaining a security interest
therein outweighs the collateral value thereof and (iii) assets with an
aggregate fair market value of less than $2,000,000; provided that, solely to
the extent the pledge of any greater percentage of Equity Interests would result
in adverse tax consequences to the Borrower, the Collateral shall, in the case
of Equity Interests of Foreign Subsidiaries and Excluded Domestic Subsidiaries,
be limited to 100% of the non-voting Equity Interests (if any) of such Foreign
Subsidiaries and Excluded Domestic Subsidiaries and 66% of the voting Equity
Interests of such Foreign Subsidiaries and Excluded Domestic Subsidiaries.  Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section.  The Borrower agrees to provide such evidence as
the Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.  In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of any real property (or any
interest in real property) having a value in excess of $2,000,000.

 

SECTION 5.13.  Post-Closing Covenants.  The Borrower hereby agrees to deliver to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, the items described on Schedule 5.13 hereof on or before
the dates specified with respect to such items, or such later dates as may be
agreed to by Administrative Agent in its sole discretion.  All representations
and warranties (and conditions and covenants) contained in this Agreement and
the other Loan Documents shall be deemed modified to the extent necessary to
permit the taking of the actions described above within the time periods
required above and in Schedule 5.13, rather than

 

--------------------------------------------------------------------------------


 

as otherwise provided in the Loan Documents; provided that to the extent any
representation and warranty would not be true (or any covenant would not be
complied with) because the foregoing actions were not taken on the Closing Date,
the respective representation and warranty shall be required to be true and
correct in all material respects (and such covenant shall be required to be
complied with) at the time the respective action is taken (or was required to be
taken) in accordance with the foregoing provisions of this Section 5.13 (and
Schedule 5.13).

 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all
Administrative Agent Fees and all other expenses or amounts payable under any
Loan Document (other than unasserted, contingent indemnity claims) have been
paid in full, unless the Required Lenders shall otherwise consent in writing,
neither Holdings nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:

 

SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any Refinancing thereof;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

(c) intercompany Indebtedness of the Borrower and any Subsidiary or Joint
Venture to the extent permitted by Section 6.04(c) so long as such Indebtedness
is subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;

 

(d) Indebtedness of the Borrower or any Subsidiary initially incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
telecom equipment in the nature of inventory, and extensions, renewals,
replacements and Refinancings of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness
initially is incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this Section 6.01(d), when combined with the
aggregate principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.01(e) shall not exceed $37,500,000 at any time outstanding (plus OID
and other amounts permitted to be added to principal pursuant to the definition
of Refinancing);

 

(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d), not in excess of $37,500,000 at any time outstanding

 

--------------------------------------------------------------------------------


 

(plus OID and other amounts permitted to be added to principal pursuant to the
definition of Refinancing);

 

(f) Indebtedness, directly or indirectly, under performance bonds, bid bonds,
appeal bonds, surety bonds, financial assurances and completion guarantees and
similar obligations, in each case incurred in the ordinary course of business,
including those incurred to secure health, safety and workers’ compensation and
environmental obligations and property, casualty and liability insurance in the
ordinary course of business; and

 

(g) Indebtedness (and any Refinancing thereof) of any Person that becomes a
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Persons becomes a Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Subsidiary, (ii) immediately
before and after such Person becomes a Subsidiary, no Event of Default shall
have occurred and be continuing and (iii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(g) shall not exceed $37,500,000 at
any time outstanding (plus OID and other amounts permitted to be added to
principal pursuant to the definition of Refinancing);

 

(h) Indebtedness in respect of those Hedging Agreements incurred in the ordinary
course of business and consistent with Borrower’s business practice;

 

(i) other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $15,000,000 at any time outstanding;

 

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within 10 Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 45 days from its incurrence;

 

(k) Indebtedness (and any Refinancing thereof) arising from agreements of the
Borrower or any Subsidiary providing for indemnification, adjustment of purchase
or acquisition price or similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or Subsidiary
permitted hereunder, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any of such business assets or a Subsidiary for the
purpose of financing such acquisition;

 

(l) Cash management obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit account arrangements entered into in
the ordinary course of business;

 

--------------------------------------------------------------------------------


 

(m) Indebtedness in respect of letters of credit incurred in the ordinary course
of business in an aggregate principal amount not to exceed $16,000,000 at any
time outstanding;

 

(n) Indebtedness owed to the Rural Utilities Service in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding and any Refinancing
thereof; and

 

(o) the financing of insurance premiums in customary amounts.

 

SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

 

(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the date hereof and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the date hereof and any
Refinancing of the underlying obligations;

 

(b) any Lien created under the Loan Documents;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, as the case may be and any Refinancing of the
underlying obligations; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (ii) such Lien does not apply to any other property or assets of
Holdings, the Borrower or any Subsidiary and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and any Refinancing of such
obligations;

 

(d) Liens for taxes, assessments or other governmental charges or levies that
are not yet due or which are being contested in compliance with Section 5.03;

 

(e) Statutory Liens of landlords, carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law (other than any such
Lien imposed pursuant to Section 430(k) of the Code or ERISA), in each case
arising in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of amounts overdue for a
period in excess of 45 days) are being contested in compliance with
Section 5.03;

 

(f) Liens incurred in connection with worker’s compensation, unemployment
insurance and other types of social security;

 

(g) Liens securing the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases (other than Capital Lease Obligations), government

 

--------------------------------------------------------------------------------


 

contracts, trade contracts, performance and return-of-money bonds and any other
similar obligations, in each case entered into in the ordinary course of
business and exclusive of obligations in respect of Indebtedness for borrowed
money, so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

 

(h) Liens solely on cash earnest money deposits made by Holdings or any of its
Subsidiaries in connection with any letter of intent or purchase agreement in
connection with any acquisition not prohibited hereunder;

 

(i) zoning restrictions, easements, rights-of-way, encroachments, restrictions
on use of real property and other similar encumbrances imposed by law or arising
in the ordinary course of business which, in the aggregate, do not materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

 

(j) purchase money security interests in real property, improvements thereto or
equipment (including telecom equipment in the nature of inventory) or capital
assets hereafter acquired (or, in the case of improvements, constructed), in
each case, by the Borrower or any Subsidiary and any Refinancing of the
underlying obligations; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 120 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(k) judgment Liens securing judgments not constituting an Event of Default under
Article VII;

 

(l) other Liens securing liabilities and Indebtedness hereunder in an aggregate
amount not to exceed $10,000,000 at any time outstanding;

 

(m) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

 

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

 

(o) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights, and Liens in
favor of CoBank on the Borrower’s Equity Interests in CoBank or Patronage
Certificates;

 

--------------------------------------------------------------------------------


 

(p) Liens arising or purporting to arise from precautionary UCC financing
statements in connection with operating leases, sale lease-back transactions or
any permitted factoring or accounts receivable sales;

 

(q) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (d) of the definition thereof
and Liens securing obligations permitted under Section 6.01(h);

 

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(s) Liens on cash and Permitted Investments securing letters of credit permitted
under Section 6.01(m) in an amount not exceeding 105% of the aggregate stated
amount of such letters of credit;

 

(t) Liens securing Indebtedness owed to the Rural Utilities Service permitted
under Section 6.01(n);

 

(u) licenses of intellectual property granted in the ordinary course of business
in the ordinary course of business in a manner consistent with past practices;

 

(v) Liens securing obligations permitted under Section 6.01(e); and

 

(w) Liens on insurance policies and the proceeds thereof and unearned premiums
securing the financing of premiums with respect thereto as provided in
Section 6.01(o).

 

SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) such transaction constitutes the
Anticipated Tower Lease-Back, (b) the sale or transfer of such property is
permitted by Section 6.05, or (b) the resulting any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.

 

SECTION 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, except:

 

(a) (i) investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
(ii) additional investments by Holdings, the Borrower and the Subsidiaries in
the Equity Interests of the Borrower, the Subsidiaries and Joint Ventures;
provided that

 

--------------------------------------------------------------------------------


 

(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Guarantee and Collateral Agreement (subject to the limitations applicable to
the Equity Interests of Joint Ventures and the voting stock of Foreign
Subsidiaries referred to therein), and (B) the aggregate amount of investments
by Loan Parties in, and loans and advances made after the Closing Date by Loan
Parties to, Subsidiaries that are not Loan Parties (determined without regard to
any write-downs or write-offs of such investments, loans and advances) shall not
exceed $20,000,000 at any time outstanding;

 

(b) Permitted Investments;

 

(c) loans or advances made by the Borrower to any Subsidiary or Joint Venture
and made by any Subsidiary or Joint Venture to Holdings, the Borrower or any
other Subsidiary; provided that (i) any such loans and advances made by a Loan
Party shall be evidenced by a promissory note pledged to the Collateral Agent
for the ratable benefit of the Secured Parties pursuant to the Guarantee and
Collateral Agreement, (ii) such loans and advances shall be unsecured and
subordinated to the Obligations pursuant to an Affiliate Subordination Agreement
and (iii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (a) above;

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers;

 

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to the employees of Holdings and its Subsidiaries so
long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $5,000,000;

 

(f) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature;

 

(g) the Borrower or any Subsidiary may acquire (x) all or substantially all the
assets of any Person or line of business, division or product line of such
Person, or not less than 100% of the Equity Interests (other than directors’
qualifying shares) of a Person or (y) any interest in a Joint Venture (any
Person referred to in clause (x) or (y) being referred to herein as the
“Acquired Entity”); provided that (i) such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Holdings, the Borrower or any Subsidiary; (ii) the Acquired Entity
shall be in a similar, related, incidental or ancillary line of business as that
of the Borrower and the Subsidiaries as conducted during the current and most
recent calendar year; and (iii) at the time of such transaction (A) both before
and after giving effect thereto, no Event of Default shall have occurred and be
continuing; (B) the Borrower would be in compliance with

 

--------------------------------------------------------------------------------


 

the covenants set forth in Sections 6.11 and 6.12 as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have been delivered
or for which comparable financial statements have been filed with the Securities
and Exchange Commission, after giving pro forma effect to such transaction and
to any other event occurring after such period as to which pro forma
recalculation is appropriate (including any other transaction described in this
Section 6.04(g) occurring after such period) as if such transaction had occurred
as of the first day of such period (assuming, for purposes of pro forma
compliance with Section 6.12, that the maximum Leverage Ratio permitted at the
time by such Section was in fact 0.25 to 1.00 less than the ratio actually
provided for in such Section at such time); (C) the Borrower shall have
delivered a certificate of a Financial Officer, certifying as to the foregoing
and containing reasonably detailed calculations in support thereof, in form
reasonably satisfactory to the Administrative Agent, and (D) the Borrower shall
comply, and shall cause the Acquired Entity (other than any Joint Venture) to
comply, with the applicable provisions of Section 5.12 and the Security
Documents (any acquisition of an Acquired Entity meeting all the criteria of
this Section 6.04(g) being referred to herein as a “Permitted Acquisition”);

 

(h) [RESERVED]

 

(i) additional investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (i) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed at any time
outstanding $20,000,000 in the aggregate;

 

(j) investments existing on or contractually committed to be made as of the
Closing Date and set forth on Schedule 6.04(j) and any Refinancings, renewals,
extensions or continuations thereof;

 

(k) accounts receivable, security deposits and prepayments arising and
extensions of trade credit in the ordinary course of business and any assets and
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary to
prevent or limit loss and any prepayments and other credits to suppliers in the
ordinary course of business;

 

(l) investments consisting of non-cash consideration received in respect of
sales, transfers or other dispositions of assets to the extent permitted by
Section 6.05;

 

(m) investments from pledges and deposits referred to in Section 6.02(f) and
(g);

 

--------------------------------------------------------------------------------


 

(n) the Borrower’s investments in Equity Interests of CoBank and Patronage
Certificates; and

 

(o) Guarantees constituting Indebtedness permitted by Section 6.01.

 

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.  (a) 
Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Borrower or less
than all the Equity Interests of any Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that (i) the Borrower and any
Subsidiary may purchase and sell inventory in the ordinary course of business,
(ii) Holdings and its Subsidiaries may permit to occur any casualty or
condemnation event and (iii) if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing,
(A) any Wholly Owned Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (B) any Wholly Owned Subsidiary
may merge into or consolidate with any other Wholly Owned Subsidiary in a
transaction in which the surviving entity is a Wholly Owned Subsidiary and no
Person other than the Borrower or a Wholly Owned Subsidiary receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party),  (C) and
Subsidiary that is not a Wholly Owned Subsidiary may merge into any Wholly Owned
Subsidiary or into any other Subsidiary that is not a Wholly Owned Subsidiary,
(D) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not disadvantageous to the Lenders, and (E) the Borrower and the
Subsidiaries may make Permitted Acquisitions.

 

(b)   Make any Asset Sale otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the aggregate book value of the
assets being sold, transferred, leased or disposed of and (iii) the fair market
value of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed (x) in the case of sale and leaseback
transactions, $5,000,000 and (y) in the case of any other Asset Sale,
$40,000,000 in the aggregate; provided that the foregoing limitations on the
aggregate book value of assets sold, transferred, leased or disposed shall not
apply to (I) the Anticipated Tower Lease-Back, (II) sales, transfers and other
dispositions of the Specified Facilities and (III) sales, transfers and other
dispositions of assets related to the implementation of the Central Office
Consolidation.

 

SECTION 6.06.  Restricted Payments; Restrictive Agreements.  (a)  Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that
(i) Holdings may, provided that no Default or Event of Default has occurred and
is continuing, declare and pay dividends or other distributions to holders of
its Equity Interests and/or repurchase shares of its Equity Interests (and the
Borrower may make any Restricted Payments to Holdings which

 

--------------------------------------------------------------------------------


 

constitute dividends paid by Holdings or consideration for the repurchase of the
Equity Interests of Holdings, in each case, pursuant to this clause (i)) (A) in
an aggregate amount not to exceed $10,000,000 if after giving effect to such
payment or repurchase, the covenants set forth in Sections 6.11 and 6.12 would
be satisfied on a pro forma basis and (B) in an aggregate amount at any time not
to exceed the Retained Excess Cash Flow Amount at such time if after giving
effect to such payment or repurchase on a pro forma basis, the Net Leverage
Ratio would not be in excess of 1.90:1.00, (ii) any Subsidiary may declare and
pay dividends or make other distributions ratably (or in a manner more favorable
to the Borrower or the Loan Parties) to its equity holders, (iii) so long as no
Event of Default or Default shall have occurred and be continuing or would
result therefrom, the Borrower may, or the Borrower may make distributions to
Holdings so that Holdings may, repurchase its Equity Interests owned by
employees of Holdings, the Borrower or the Subsidiaries or make payments to
employees of Holdings, the Borrower or the Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans or in connection with the death or disability of such
employees in an aggregate amount not to exceed $5,000,000 in any fiscal year
less the aggregate amount of Restricted Payments made pursuant to clause (v) of
this Section 6.06(a) during such fiscal year, (iv) the Borrower may make
Restricted Payments to Holdings at any time (x) in an amount as may be necessary
to pay general corporate and overhead expenses incurred by Holdings in the
ordinary course of business and (y) for so long as Holdings files tax returns on
a consolidated or combined basis with the Borrower and its Subsidiaries, in an
amount necessary to pay such consolidated or combined Tax liabilities of
Holdings (or its direct or indirect parent entity) which are allocable or
attributable to (or arising as a result of) the operations of the Borrower and
the Subsidiaries; provided, however, that (A) the amount of such dividends shall
not exceed the amount that the Borrower and the Subsidiaries would be required
to pay in respect of United States Federal, State and local taxes were the
Borrower and the Subsidiaries to file their own consolidated or combined group
and (B) all Restricted Payments made to Holdings (or its direct or indirect
parent entity) pursuant to this clause (iv) are used by Holdings (or its direct
or indirect parent entity) for the purposes specified herein within 20 days of
the receipt thereof and (v) Holdings, the Borrower and the Subsidiaries may make
up to $5,000,000 of Restricted Payments in any fiscal year to their directors,
officers or employees in connection with directors’ qualifying shares, incentive
shares, management or employee compensation,  stock option or other benefit
plans permitted hereunder, including non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the purchase price of such options.

 

(b)   Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Holdings, the Borrower or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (ii) the ability of any Subsidiary
or Joint Venture to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law, by the HPUC Decision and Order or by any Loan
Document, (B) the foregoing shall not apply to customary restrictions and
conditions

 

--------------------------------------------------------------------------------


 

contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (E) clause (i) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

SECTION 6.07.  Transactions with Affiliates.  Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in (a) any other
transactions with, any of its Affiliates, except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions (i) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, or (ii) that have been either (x) approved by a
majority of the independent members of the board of directors of the Borrower
having no, direct or indirect, personal stake or economic interest in such
transactions and certified by a Financial Officer or executive officer of the
Borrower as being on terms and conditions not less favorable to the Borrower or
its Subsidiaries than could be obtained on an arm’s-length basis from a Person
who is not such an Affiliate or (y) have been determined by a nationally
recognized independent appraisal or investment banking firm to be fair, from a
financial standpoint, to the Borrower and its Subsidiaries and are on terms and
conditions not less favorable to the Borrower and its Subsidiaries than could be
obtained on an arm’s-length basis from a Person who is not such an Affiliate;
and (b), without duplication, (i) any Restricted Payment permitted by
Section 6.06; (ii) any employment agreements entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business and any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans or similar employee benefit plans approved in good faith by the
board of directors of the Borrower or of a Subsidiary, as appropriate; provided,
that any such issuance, payment, award or grant constituting a Restricted
Payment is otherwise permitted by Section 6.06; (iii) the grant of stock options
or similar rights to employees and directors of the Borrower pursuant to plans
approved by the board of directors of the Borrower; (iv) loans or advances to
employees in the ordinary course of business which are approved by a majority of
the board of directors of the Borrower in good faith, to the extent permitted by
Section 6.04(e); (v) the payment of customary compensation and reasonable fees
to, and indemnity provided on behalf of, directors, officers, consultants and
employees of Holdings, of the Borrower and of the Subsidiaries; provided, that
any such payment constituting a Restricted Payment is otherwise permitted by
Section 6.06; (vi) any purchase by Holdings of Equity Interests of the Borrower
or contributions by Holdings to the equity capital of the Borrower; provided
that any Equity Interests of the Borrower purchased by Holdings shall be pledged
to the Collateral Agent pursuant to the Collateral Agreement; (vii) transactions
with wholly owned Subsidiaries for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner

 

--------------------------------------------------------------------------------


 

consistent with past practice and (viii) the entry into and performance of any
tax sharing agreement permitted by Section 6.06.

 

SECTION 6.08.  Business of Holdings, Borrower and Subsidiaries.  (a)  With
respect to Holdings, engage in any business activities or have any assets or
liabilities other than its ownership of the Equity Interests of the Borrower or
any Acquired Entity and the liabilities incidental thereto, including its
liabilities pursuant to the Guarantee and Collateral Agreement.

 

(b)   With respect to the Borrower and its Subsidiaries, engage at any time in
any business or business activity other than the business currently conducted by
it and business activities reasonably incidental thereto.

 

SECTION 6.09.  Other Indebtedness and Agreements.  (a)  Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdings,
the Borrower or any of the Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Lenders or
(ii) any waiver, supplement, modification or amendment of its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents to the extent any such waiver, supplement, modification
or amendment would be adverse to the Lenders in any material respect.

 

(b)   Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness except (A) the payment of the
Indebtedness created hereunder, (B) refinancings of Indebtedness to the extent
permitted by Section 6.01, (C) the payment of fees and expenses in respect of
any Indebtedness permitted under Section 6.01, other than payments in respect of
Indebtedness prohibited by the subordination provisions hereof, and (D) the
payment of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness.

 

SECTION 6.10.  Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any fiscal year of the
Borrower to exceed $105,000,000.  The amount of permitted Capital Expenditures
set forth in the immediately preceding sentence in respect of any fiscal year
commencing with the fiscal year ending on December 31, 2012 (such amount for any
such Fiscal Year, the “Capital Expenditure Base Amount”), shall be increased
(but not decreased) by (i) any Retained Excess Cash Flow Amount at such time,
(ii) 25% of the revenues attributable to any Permitted Acquisitions occurring
during such fiscal year and (iii) up to 100% of the Capital Expenditure Base
Amount in respect of the immediately preceding fiscal year (and solely the
immediately preceding fiscal year) which was not expended during such fiscal
year (the

 

--------------------------------------------------------------------------------


 

“Capital Expenditure Carryover Amount”); provided that any Capital Expenditures
made in a particular fiscal year shall first be deemed to have been made with
any available Capital Expenditure Base Amount before any Capital Expenditure
Carryover Amount for such fiscal year is applied.

 

SECTION 6.11.  Interest Coverage Ratio.  Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending on a date set forth below to be less than the ratio
set forth opposite such date or period below:

 

Date or Period

 

Ratio

 

 

 

June 30, 2012

 

4.00:1.00

September 30, 2012

 

4.00:1.00

December 31, 2012

 

4.25:1.00

March 31, 2013

 

4.25:1.00

June 30, 2013

 

4.25:1.00

September 30, 2013

 

4.25:1.00

December 31, 2013 and each subsequent fiscal quarter

 

4.50:1.00

 

SECTION 6.12.  Maximum Leverage Ratio.  Permit the Leverage Ratio as of the date
specified below to be greater than the ratio set forth opposite such date below
for the period of four consecutive fiscal quarters ending on such date:

 

Date

 

Ratio

 

 

 

June 30, 2012

 

3.25:1.00

September 30, 2012

 

3.25:1.00

December 31, 2012

 

3.00:1.00

March 31, 2013

 

3.00:1.00

June 30, 2013

 

3.00:1.00

September 30, 2013

 

3.00:1.00

 

--------------------------------------------------------------------------------


 

Date

 

Ratio

 

 

 

December 31, 2013

 

3.00:1.00

March 31, 2014

 

3.00:1.00

June 30, 2014

 

3.00:1.00

September 30, 2014

 

3.00:1.00

December 31, 2014

 

3.00:1.00

March 31, 2015

 

2.75:1.00

June 30, 2015

 

2.75:1.00

September 30, 2015

 

2.75:1.00

December 31, 2015

 

2.75:1.00

March 31, 2016

 

2.75:1.00

June 30, 2016

 

2.75:1.00

September 30, 2016

 

2.75:1.00

December 31, 2016 and each subsequent fiscal quarter

 

2.50:1.00

 

SECTION 6.13.  Fiscal Year.  With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than December 31.

 

SECTION 6.14.  Certain Equity Securities.  Issue any Equity Interest that is not
Qualified Capital Stock.

 

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been incorrect in any material respect when
so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or the
Administrative Agent Fee or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

 

--------------------------------------------------------------------------------


 

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.02, 5.05 or 5.08 or in Article VI;

 

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice shall also be given
at the request of any Lender);

 

(f) (i)  Holdings, the Borrower or any Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period specified in the agreement or instrument
governing such Indebtedness), (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice but
after giving effect to any applicable grace period specified in the agreement or
instrument governing such Indebtedness) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (iii) an “Event of Default” (as defined in the Revolving
Facility Agreement) shall have occurred;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary, or of a substantial part of
the property or assets of Holdings, the Borrower or a Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or a
Subsidiary or (iii) the winding-up or liquidation of Holdings, the Borrower or
any Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(h) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or approve, acquiesce to or take any action
in furtherance of, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator,

 

--------------------------------------------------------------------------------


 

conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or
any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding that would entitle the other
party or parties to an order for relief, (v) make a general assignment for the
benefit of creditors, or (vi) become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(i) one or more judgments shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the Borrower or any Subsidiary to enforce any
such judgment and such judgment (i) is for the payment of money in an aggregate
amount in excess of $7,500,000 or (ii) could reasonably be expected to result in
a Material Adverse Effect;

 

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $7,500,000;

 

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in a material
portion of the securities, assets or properties covered thereby, except as a
result of the sale or other disposition of the applicable Collateral in a
transactions permitted under the Loan Documents; or

 

(m) there shall have occurred a Change in Control;

 

(n) the HPUC shall have removed its approval of the Borrower’s consummation of
the Transactions or placed conditions upon its approval that are materially
different from those set forth in the HPUC Decision and Order and could
reasonably be expected to have a Material Adverse Effect; or

 

(o) the DCCA shall have removed its approval of the Borrower’s consummation of
the Transactions or placed conditions upon its approval that are materially
different from those set forth in the DCCA Decision and Order and could
reasonably be expected to have a Material Adverse Effect;

 

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above) the Commitments shall
automatically terminate and, at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, declare the Loans then outstanding to
be forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Administrative Agent Fees and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Administrative Agent Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; Etc.

 

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has

 

--------------------------------------------------------------------------------


 

occurred and is continuing, (b) neither Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth in the Loan Documents,
neither Agent shall have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to Holdings, the Borrower or any
of the Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct.  Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Holdings, the Borrower or a Lender, and neither Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor subject, except after the occurrence and during the
continuance of a Default or an Event of Default, to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed).

 

--------------------------------------------------------------------------------


 

If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  If no successor Agent has
been appointed pursuant to the immediately preceding sentence by the 30th day
after the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Lead Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents.  Without limitation of the foregoing, the Lead
Arranger in its capacity as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

--------------------------------------------------------------------------------


 

(a)   if to the Borrower, Holdings, any other Guarantor or any Grantor (as
defined in he Guarantee and Collateral Agreement), to it at 1177 Bishop Street,
Honolulu, Hawaii 96813, Attention of Robert Reich, Chief Financial Officer (Fax
No. 808-546-8957) with a copy to Leonard Klingbaum, Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022 (Fax No. 212-446-6460, Email:
leonard.klingbaum@kirkland.com);

 

(b)   if to the Administrative Agent, to Credit Suisse, Agency Manager, One
Madison Avenue, New York, NY 10010, Fax No. 212-322-2291, Email: 
agency.loanops@credit-suisse.com; and

 

(c)   if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO

 

--------------------------------------------------------------------------------


 

EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

SECTION 9.02.  Survival of Agreement.  Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
All covenants, agreements, representations and warranties made by the Borrower
or Holdings herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Administrative Agent Fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid and so long as the Commitments
have not been terminated.  The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.

 

SECTION 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

--------------------------------------------------------------------------------


 

SECTION 9.04.  Successors and Assigns.  (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

 

(b)   Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with notice
to the Borrower (failure to provide or delay in providing such notice shall not
invalidate such assignment) and, unless the assignment is to a Lender, an
Affiliate of a Lender or a Related Fund, with the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed); provided,
however, that (i) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of, and not less than, $1,000,000 (or,
if less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class); provided that simultaneous assignments by two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (ii) the parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire (in
which the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms.  Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05).

 

(c)   By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear

 

--------------------------------------------------------------------------------


 

of any adverse claim and that its Term Loan Commitment, and the outstanding
balances of its Term Loans without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance and that it is not a Designated
Entity; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(e)   Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No

 

--------------------------------------------------------------------------------


 

assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

 

(f)   Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant) and (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing any Guarantor (other
than in connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).  To the extent
permitted by law, each participating bank or other Person also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided such
participating bank or other Person agrees to be subject to Section 2.18 as
though it were a Lender.  Each Lender that sells a participation, acting solely
for this purpose as an agent of the Borrower, shall maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.

 

(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to

 

--------------------------------------------------------------------------------


 

customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

 

(h)   Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(j)   Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

SECTION 9.05.  Expenses; Indemnity.  (a)   The Borrower and Holdings agree,
jointly and severally, to pay all reasonable out-of-pocket expenses incurred by
the Lead Arranger, the Administrative Agent and the Collateral Agent in
connection with the syndication of the Credit Facilities and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated), and all reasonable

 

--------------------------------------------------------------------------------


 

out-of-pocket expenses incurred by the Lead Arranger, the Administrative Agent,
the Collateral Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including the
reasonable fees, charges and disbursements of Shearman & Sterling LLP, counsel
for the Administrative Agent and the Collateral Agent, and, in connection with
any such enforcement or protection, the reasonable and documented fees, charges
and disbursements of one primary counsel, one local counsel and one special
counsel for the Administrative Agent, the Collateral Agent and the Lenders,
collectively (except that, in the case of an actual or perceived conflict among
any of the Lenders, the Lead Arranger, the Administrative Agent or the
Collateral Agent, the fees and expenses of one separate counsel for all persons
similarly situated as required to address such conflict shall also be
reimbursed).

 

(b)   The Borrower and Holdings agree, jointly and severally, to indemnify the
Lead Arranger, the Administrative Agent, the Collateral Agent, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of any actions, judgments, suits, litigations or investigations of
any kind or nature whatsoever, arising out of or in connection with (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

 

(c)   To the extent that Holdings and the Borrower fail to pay any amount
required to be paid by them to the Lead Arranger, the Administrative Agent or
the Collateral Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Lead Arranger, the Administrative Agent or the
Collateral Agent, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Lead Arranger, the Administrative
Agent or the Collateral Agent in its capacity as such.  For purposes hereof, a
Lender’s “pro

 

--------------------------------------------------------------------------------


 

rata share” shall be determined based upon its share of the outstanding Term
Loans and unused Commitments at the time.

 

(d)   To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

 

The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any other term or provision of this Agreement or any other Loan Document, or
any investigation made by or on behalf of the Administrative Agent, the
Collateral Agent or any Lender.  All amounts due under this Section 9.05 shall
be payable not later than 10 days after written demand therefor accompanied by
reasonable documentation with respect to any amount so requested.

 

SECTION 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured.  The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below,

 

--------------------------------------------------------------------------------


 

and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice or demand on the Borrower or
Holdings in any case shall entitle the Borrower or Holdings to any other or
further notice or demand in similar or other circumstances.

 

(b)   Neither this Agreement, any Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower, Holdings and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment of any Lender without
the prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the guarantees of the Guarantors under the Guarantee and Collateral Agreement or
all or substantially all of the Collateral, without the prior written consent of
each Lender (unless such transaction is permitted pursuant to the terms hereof),
(iv) change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV,
(vi) amend or modify Section 9.04 to impose any additional restrictions on any
Lender’s ability to assign its rights and obligations hereunder without the
prior written consent of each Lender or (vii) reduce the percentage contained in
the definition of the term “Required Lenders” without the prior written consent
of each Lender (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term Loan Commitments on the date hereof); provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Collateral Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent or
the Collateral Agent.

 

(c)   The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender; provided that the Lenders shall have been
given at least five Business Day’s prior written notice and the Required Lenders
shall not have raised an objection thereto.  Notwithstanding anything to the
contrary contained herein, such amendment shall become effective without any
further consent of any other party to such Loan Document.

 

SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law

 

--------------------------------------------------------------------------------


 

(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.10.  Entire Agreement.  This Agreement, the Engagement Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof.  Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

--------------------------------------------------------------------------------


 

SECTION 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  Each of
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Holdings or their respective
properties in the courts of any jurisdiction.

 

(b)   Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel, other advisors and numbering, administration and
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and obligated to keep such Information

 

--------------------------------------------------------------------------------


 

confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16.  For the purposes of this
Section, “Information” shall mean all information received from the Borrower or
Holdings and related to the Borrower or Holdings or their business, other than
any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower or Holdings; provided that, in the case of
Information received from the Borrower or Holdings after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

SECTION 9.17.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 9.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

SECTION 9.18.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------